Exhibit 10.1

 

Portions of this Exhibit have been omitted pursuant to a request for
confidential treatment. The omitted portions have been marked ******** and have
been filed separately with the Commission.

--------------------------------------------------------------------------------

License and Co-Development Agreement

 

By and Between

 

Cell Therapeutics, Inc.,

Cell Therapeutics Europe S.r.l.

and

Novartis International Pharmaceutical Ltd.

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

   DEFINITIONS AND INTERPRETATION    1

2.

   LICENSES; ASSIGNMENT    13

3.

   GOVERNANCE    16

4.

   DISCLOSURE OF LICENSOR KNOW-HOW AND COOPERATION    19

5.

   DEVELOPMENT    19

6.

   COMMERCIALIZATION; MANUFACTURING AND SUPPLY; PHARMACOVIGILANCE    23

7.

   CO-DETAILING OPTION    25

8.

   FINANCIAL PROVISIONS    27

9.

   REPORTS AND PAYMENT TERMS    31

10.

   INTELLECTUAL PROPERTY RIGHTS    33

11.

   NON-COMPETITION    37

12.

   CONFIDENTIALITY    38

13.

   TERM AND TERMINATION    40

14.

   EFFECT OF TERMINATION    41

15.

   REPRESENTATIONS, WARRANTIES AND COVENANTS    43

16.

   INDEMNIFICATION; LIABILITY    50

17.

   PUBLICATIONS AND PUBLICITY    52

18.

   GENERAL PROVISIONS    53

 

SCHEDULE A-1   –    COMPOUND - ******** SCHEDULE A-2   –    COMPOUND - ********
SCHEDULE B   –    LICENSOR PATENTS SCHEDULE C   –    OUTLINE OF DEVELOPMENT PLAN
SCHEDULE D   –    MAJOR PHARMACEUTICAL COMPANIES SCHEDULE E   –    STRUCTURE OF
PIXANTRONE SCHEDULE F   –    FORM OF ASSIGNMENT OF LICENSOR TRADEMARKS
SCHEDULE G-1   –    TERM SHEET FOR PIXANTRONE OPTION SCHEDULE G-2   –    TERM
SHEET FOR PIXANTRONE OPTION SCHEDULE H   –    MANUFACTURING AND SUPPLY AGREEMENT
KEY TERMS AND PRINCIPLES SCHEDULE I   –    SAMPLE INVOICE SCHEDULE J   –   
THIRD PARTY AGREEMENTS SCHEDULE K   –    LICENSOR PATENTS (PIXANTRONE)
SCHEDULE L   –    THIRD PARTY EXPERT PROCEDURES

The information marked by ******** has been omitted by a request for
confidential treatment.

The omitted portion has been filed separately with the Commission.

 

i



--------------------------------------------------------------------------------

LICENSE AND CO-DEVELOPMENT AGREEMENT

This AGREEMENT is made as of the 15th day of September, 2006 (the “Execution
Date”), by and between Novartis International Pharmaceutical Ltd., a limited
company organized and existing under the laws of Bermuda (“Novartis”); Cell
Therapeutics, Inc., a corporation organized and existing under the laws of the
State of Washington (“CTI”); and Cell Therapeutics Europe S.r.l., a corporation
organized and existing under the laws of Italy (“CTI Europe” and, together with
CTI, “Licensor”). Novartis and Licensor are each referred to individually as a
“Party” and together as the “Parties.”

RECITALS

WHEREAS, Licensor owns or Controls the Licensor Patents and Licensor Know-How
(each as defined below) relating to the Product (as defined below); and

WHEREAS, Novartis wishes to obtain, and Licensor wishes to grant, an exclusive
license to the Product on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Parties agree as follows.

 

1. DEFINITIONS AND INTERPRETATION

 

  1.1 Definitions. Unless the context otherwise requires, the terms in this
Agreement with initial letters capitalized, shall have the meanings set forth
below, or the meaning as designated in the indicated places throughout this
Agreement.

“Acceptable Label” means, for a specific indication (such as, for the first line
treatment of non small cell lung cancer in women), that the Product has been
granted Regulatory Approval in the appropriate jurisdiction for such specific
indication by achieving its primary survival end point in the corresponding
pivotal study(ies) and which primary survival end point for the Product was more
favorable (with a difference which was statistically significant) than for the
control arm in such pivotal study(ies).

“Accounting Standards” means, with respect to Licensor, US GAAP (United States
Generally Accepted Accounting Principles) and, with respect to Novartis, IFRS
(International Financial Reporting Standards), in each case, as generally and
consistently applied throughout such Party’s organization.

“Affiliate” means, with respect to a Party, any Person that controls, is
controlled by, or is under common control with that Party. For the purpose of
this definition, “control” shall mean direct or indirect ownership of more than
fifty percent (50%) of the shares of stock entitled to vote for the election of
directors, in the case of a corporation, or more than fifty percent (50%) of the
equity interest in the case of any other type of legal entity, or any other
arrangement whereby the Person has the power to elect a majority of the board of
directors or equivalent governing body of a corporation or other entity, or the
ability to cause the direction of the management or policies of a corporation or
other entity. The Parties acknowledge that in the case of certain entities
organized under the laws of certain



--------------------------------------------------------------------------------

countries, the maximum percentage ownership permitted by law for a foreign
investor may be less than fifty percent (50%), and that in such case such lower
percentage shall be substituted in the preceding sentence, provided that such
foreign investor has the power to direct the management and policies of such
entity.

“Alliance Manager” shall have the meaning set forth in Section 3.1.

“April 30 License Agreement” means the License Agreement dated April 30, 1998
between the April 30 Licensors and PG-TXL Company, L.L.C., a Delaware limited
liability company.

“April 30 Licensors” means, collectively, Chun Li, Ph.D., Sidney Wallace, M.D.,
David J Yang, Ph.D. and Dong Fang Yu, M.S.

“Bankruptcy” means, with respect to either Party, (a) such Party shall commence
a voluntary case or other proceeding seeking liquidation, reorganization or
other relief with respect to itself or its debts under any bankruptcy,
insolvency, or other similar law now or hereinafter in effect or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its property, or shall consent to any
such relief or to the appointment of or taking possession by any such official
in an involuntary case or other proceeding commenced against it, or shall make a
general assignment for the benefit of creditors, or shall take any corporate
action to authorize any of the foregoing; (b) an involuntary case or other
proceeding shall be commenced against such Party seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency, or other similar law now or hereinafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of thirty (30) days; (c) a decree or order for relief shall be entered
against such Party under any bankruptcy, insolvency, or other similar law as now
or hereafter in effect; or (d) the failure to pay its debts as they come due by,
or the admission in writing of the inability to pay its debts as they become due
by, such Party. In the case of Licensor, for purposes of this definition, Party
shall include CTI and each Subsidiary thereof.

“Calendar Quarter” means the respective periods of three consecutive calendar
months ending on March 31, June 30, September 30 and December 31.

“Change of Control” means any of the following events: (a) any Person (or group
of Persons acting in concert) becomes the beneficial owner, directly or
indirectly, through a purchase, merger or other acquisition transaction or
series of transactions, of more than forty percent (40%) of the total voting
power of the stock then outstanding of CTI normally entitled to vote in
elections of directors; (b) any Person shall succeed in having sufficient of its
nominees (who are not supported by a majority of the then current Board of
Directors of CTI) elected to the Board of Directors of CTI such that such
nominees, when added to any existing directors remaining on the Board of
Directors of CTI after such election who are Affiliates of or acting in concert
with any such Person, shall constitute a majority of the Board of Directors of
CTI; (c) CTI consolidates with or merges into another corporation or entity, or
any corporation or entity consolidates with or merges into CTI, in either event
pursuant to a transaction in which more than fifty percent (50%) of the total
voting power of the stock outstanding of the surviving entity

 

2



--------------------------------------------------------------------------------

normally entitled to vote in elections of directors is not held by the parties
holding at least fifty percent (50%) of the outstanding shares of CTI preceding
such consolidation or merger; or (d) CTI conveys, transfers or leases all or
substantially all of its assets to any Person.

“Chugai Agreement” means the License Agreement dated October 19, 2001 between
CTI Technologies, Inc. and Chugai Pharmaceutical Co. Ltd.

“Claims” means all Third Party demands, claims, actions, proceedings and
liability (whether criminal or civil, in contract, tort or otherwise) for
losses, damages, reasonable legal costs and other reasonable expenses of any
nature whatsoever.

“Co-Detail” is a term of art as used in this Agreement, and notwithstanding any
more general meaning of the word “detail” in common parlance in the
pharmaceutical industry or the definition of the word “Detail” in this
Agreement, “Co-Detail” for purposes of this Agreement means the activities of
Novartis and CTI or their Affiliates in regard to Detail ******** activities
with respect to the Product.

“Co-Detailing Agreement” shall have the meaning set forth in Section 7.1(a).

“Co-Detailing Option” means the option described in Section 7.

“Co-Detailing Period” means the period, if any, commencing upon the execution of
the Co-Detailing Agreement and continuing until the earlier to occur of (i) ten
(10) years thereafter or (ii) the expiration of the last to expire Valid Claim
of the Licensor Patent Rights claiming the composition of matter of the Product
or the use for which the Product is being sold in the United States.

“Commercialize” means to market, promote, distribute, import, export, offer to
sell and/or sell Product and/or conduct other Commercialization, and
“Commercialization” means commercialization activities relating to Product,
including activities relating to marketing, promoting, distributing, importing,
exporting, offering for sale and/or selling Product.

“Commercially Reasonable Efforts” means, with respect to the efforts to be
expended by a Party hereunder, efforts and resources comparable to those used by
such Party for a compound or product with similar market or commercial prospects
at a similar stage in the product life cycle, taking into account the stage and
risk of Development or Commercialization of the compound or product, the cost
effectiveness of efforts or resources while optimizing profitability, the
competitiveness of alternative compounds or products that are or are expected to
be in the marketplace, the scope and duration of Patent rights or other property
rights related to the compound or product, the profitability of the compound or
product and alternative products or other relevant commercial factors.

“Competing Product” means any competing product, other than the Product,
containing ******** as an active ingredient, which product has received
Regulatory Approval in a given country ********.

The information marked by ******** has been omitted by a request for
confidential treatment.

The omitted portion has been filed separately with the Commission.

 

3



--------------------------------------------------------------------------------

“Compound” means any of (i) ********, which has the structure set forth on
Schedule A-1, and its prodrugs and metabolites, (ii) ********, which has the
structure set forth on Schedule A-2, and the prodrugs and metabolites of
********, and (iii) the acids, bases, isomers, enantiomers, esters, salts,
hydrates, solvates and polymorphs of any of the foregoing.

“Confidential Information” means all Know-How and other proprietary information
and data of a financial, commercial or technical nature which the disclosing
Party or any of its Affiliates has supplied or otherwise made available to the
other Party or its Affiliates, whether made available orally, in writing or in
electronic form.

“Confidentiality Agreement” means that certain Confidential Disclosure Agreement
dated October 17, 2001 by and between CTI and Novartis Pharmaceuticals
Corporation.

“Control” or “Controlled” means, with respect to any Know-How, Patent Rights,
other intellectual property rights, or any proprietary or trade secret
information, the legal authority or right (whether by ownership, license or
otherwise) of a Party to grant a license or a sublicense of or under such
Know-How, Patent Rights, or intellectual property rights to another Person, or
to otherwise disclose such proprietary or trade secret information to another
Person, without breaching the terms of any agreement with a Third Party, or
misappropriating the proprietary or trade secret information of a Third Party.

“CPI” means the consumer price index industry data figure (CPI All Items Urban,
series ID CUUR0000SAO) as published by the Bureau of Labor Statistics of the
U.S. Department of Labor (web address: www.bls.gov).

“CTI Personnel” shall have the meaning set forth in Section 7.2.

“CTI Sales Force” shall have the meaning set forth in Section 7.2.

“Detail” means face-to-face discussions with physicians and other health care
practitioners who are permitted under applicable laws to prescribe the Product,
for the purpose of promoting the Product to such physicians or practitioners.

“Develop” or “Development” means drug development activities, including, without
limitation, test method development and stability testing, assay development and
audit development, toxicology, formulation, quality assurance/quality control
development, statistical analysis, clinical studies, packaging development,
regulatory affairs, and the preparation, filing and prosecution of NDAs and
MAAs.

“Development Budget” means the budget for the Development activities to be
undertaken by the Parties under the Development Plan, which Development Budget
shall be included in the Development Plan.

“Development Costs” means, with respect to the Compound and/or Product,
reasonable expenses and other costs, including regulatory expenses, incurred by
or on behalf of a Party in connection with clinical trials in the Development of
the Compound and/or Product in accordance with the approved Development Plan and
Development Budget, including, without limitation, the costs of clinical trials,
the preparation, collation and/or

The information marked by ******** has been omitted by a request for
confidential treatment.

The omitted portion has been filed separately with the Commission.

 

4



--------------------------------------------------------------------------------

validation of data from such clinical trials and the preparation of medical
writing and publishing; provided that Development Costs shall include the cost
of Phase IIIB Clinical Trials and Phase IV Clinical Trials only if they are
intended (or are subsequently used) to support expanded labeling for such
Product, or to satisfy requirements imposed by Regulatory Authorities in
connection with Regulatory Approvals for such Product (including, by way of
example, to support conditional approvals). Without limitation of the generality
of the foregoing, Development Costs shall include:

(a) all Out-of-Pocket Costs incurred by the Parties or their Affiliates;

(b) the direct and indirect costs of internal scientific, medical or technical
personnel (including personnel expense, travel expenses and infrastructure costs
but for the avoidance of doubt, not including the costs of managerial,
financial, legal or business development personnel) engaged in such efforts;

(c) the cost of clinical supply, costs for such efforts as agreed, including
without limitation (i) costs of clinical supplies, (ii) expenses incurred to
purchase and/or package comparator drugs, and (iii) costs and expenses of
disposal of clinical samples; and

(d) the costs of Regulatory Filings and of consultation and pre-submission
meetings with Regulatory Authorities, to the extent such costs are to be
considered Development Costs in accordance with the Development Plan.

“Development Plan” means the Development plan setting out the activities to be
undertaken by the Parties in connection with the Development of the Compound
and/or Product in the Territory, and the allocation of responsibilities between
the Parties; provided that such allocation of responsibilities shall be
consistent with Section 5. Attached hereto as Schedule C is a preliminary
outline of the initial Development Plan.

“Development Rights” shall have the meaning set forth in Section 5.2(b).

“Development Rights Exercise Period” shall have the meaning set forth in
Section 5.2(c).

“Effective Date” means the date this Agreement enters into effect as determined
in accordance with Section 18.15.

“EMEA” means the European Medicines Agency and any successor agency thereto.

“Encumbrance” means any claim, charge, equitable interest, hypothecation, lien,
mortgage, pledge, option, license, assignment, power of sale, retention of
title, right of pre-emption, right of first refusal or security interest of any
kind.

“Execution Date” shall have the meaning set forth in the first paragraph of this
Agreement.

“Existing Third Party License Agreements” means, collectively, (i) the PG-TXL
License Agreement, (ii) the April 30 License Agreement, (iii) an Assignment
dated February 1, 1999 from the April 30 Licensors to PG-TXL relating to US
Patent, Serial

 

5



--------------------------------------------------------------------------------

No. 08/815,104, (iv) an Assignment dated February 1, 1999 from the April 30
Licensors to PG-TXL relating to US Patent, Serial No. 09/050,662, (v) the letter
dated March 11, 1997, from Charles B. Mullins, M.D., on behalf of The University
of Texas System, to John Mendelsohn, M.D., on behalf of The University of
Texas M.D. Anderson Cancer Center and (vi) the letter dated July 26, 1999 from
John Mendelsohn, M.D., on behalf of The University of Texas M.D. Anderson Cancer
Center, to the April 30 Licensors.

“Field” means all fields of use, including the treatment, prophylaxis and/or
diagnosis of any and all human or animal diseases or conditions.

“First Line” means use of the Product as the initial treatment for a given
condition or indication.

“FDA” means the United States Food and Drug Administration, or a successor
federal agency thereto.

“First Commercial Sale” means, with respect to a Product, the first arm’s length
sale to a Third Party for use or consumption of any such Product in a country
after receipt of Product Approval in such country or, if no Regulatory Approval
is required, the date upon which such Product is first Launched in such country.

“FTE” means the equivalent of one (1) qualified person devoting a number of
hours equivalent to that of a full time employee, as determined in accordance
with the applicable Party’s customary procedures, but, in any event, excluding
general managerial activities spent in managing such Party’s business, but no
less than ********.

“FTE (Detailing)” means one (1) FTE sales representative having the requisite
skills and devoted to Detailing the Product in accordance with the Co-Detailing
Agreement. In addition, with regard to FTEs (Detailing) who Detail a Product for
CTI, such FTEs (Detailing) must primarily Detail the Product and must not at the
same time Detail a product which would be considered by doctors as a replacement
for the Product. For the avoidance of doubt, FTE (Detailing) shall exclude any
managerial activities.

“FTE (********)” means one (1) FTE ******** having the requisite skills and
devoted to ******** activities related to the Product in accordance with the
Co-Detailing Agreement. For the avoidance of doubt, FTE (********) shall exclude
any managerial activities.

“FTE Rate (Detailing)” means the actual cost of one (1) FTE (Detailing), not to
exceed ********. For the avoidance of doubt, FTE Rate (Detailing) shall include
reasonable day-to-day business-related travel expenses, but shall exclude all
travel expenses related to training.

“FTE Rate (********)” means the actual cost of one FTE (********). For the
avoidance of doubt, FTE Rate (********) shall include reasonable day-to-day
business-related travel expenses, but shall exclude all travel expenses related
to training.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules promulgated thereunder.

The information marked by ******** has been omitted by a request for
confidential treatment.

The omitted portion has been filed separately with the Commission.

 

6



--------------------------------------------------------------------------------

“HSR Filing Date” shall have the meaning set forth in Section 18.15.

“IND” means an Investigational New Drug application in the US filed with the FDA
or the corresponding application for the investigation of Products in any other
country or group of countries, as defined in the applicable laws and regulations
and filed with the Regulatory Authority of a given country or group of
countries.

“Joint Development Committee” or “JDC” means the committee established as set
forth in Section 3.4.

“Invention” shall have the meaning set forth in Section 10.1(a).

“Joint Invention” shall have the meaning set forth in Section 10.1(b).

“Joint Patents” means Patents claiming any Joint Invention.

“Joint Steering Committee” or “JSC” means the committee established as set forth
in Section 3.2.

“Know-How” means all technical information, know-how and data, including
inventions, discoveries, trade secrets, specifications, instructions, processes,
formulae, materials, expertise and other technology applicable to formulations,
compositions, products or their manufacture, Development, registration, use or
Commercialization or methods of assaying or testing them or processes for their
manufacture, formulations containing them, compositions incorporating or
comprising them and including all biological, chemical, pharmacological,
biochemical, toxicological, pharmaceutical, physical and analytical, safety,
quality control, manufacturing, preclinical and clinical data, instructions,
processes, formulae, expertise and information, regulatory filings and copies
thereof, relevant to the Development, manufacture, use or Commercialization of
and/or which may be useful in studying, testing, Development, production or
formulation of products, or intermediates for the synthesis thereof.

“Launch” means, with respect to any country, the first date of commercial sale
of a Product to Third Parties in such country in such quantities as are
customarily required for the general introduction of a pharmaceutical product in
such country.

“Licensor Know-How” means any Know-How owned or Controlled by Licensor or its
Affiliates as of the Execution Date or thereafter during the term of this
Agreement relating to ********.

“Licensor Patents” or “Licensor Patent Rights” means the Patent Rights
identified in Schedule B, which shall be updated from time to time, and any
other Patent Rights owned or Controlled by Licensor or its Affiliates as of the
Execution Date or thereafter during the term of this Agreement having claims
covering ********.

“Licensor Technology” means the Licensor Know-How and Licensor Patent Rights.

The information marked by ******** has been omitted by a request for
confidential treatment.

The omitted portion has been filed separately with the Commission.

 

7



--------------------------------------------------------------------------------

“Licensor Trademarks” means, collectively, the XYOTAX™ trademark and any other
trademark(s) and internet domain names (including www.xyotax.com) owned or
Controlled by Licensor or any of its Affiliates, as may be selected by Licensor
or its Affiliates for use on or in connection with the sale of the Product in
the Territory.

“MAA” means an application for the authorization for marketing of a Product in
any country or group of countries outside the United States, as defined in the
applicable laws and regulations and filed with the Regulatory Authority of a
given country or group of countries.

“Major European Countries” means ********.

“Major Pharmaceutical Company” means (i) at a given time, a top ********
pharmaceutical company based on sales of ethical pharmaceuticals for the prior
fiscal year as published by Pharmaceutical Executive or, in the event that
Pharmaceutical Executive no longer publishes such a list, a comparable
publisher, and (ii) any of the companies listed on Schedule D.

“Manufacturing and Supply Agreement” shall have the meaning set forth in
Section 6.4(a).

“Milestones” means the milestones relating to the Product as set forth in
Section 8.2.

“Milestone Payments” means the payments to be made by Novartis to Licensor upon
the achievement of the corresponding Milestones as set forth in Section 8.2.

********

“NDA” means a New Drug Application in the United States for authorization for
marketing of a pharmaceutical product, as defined in the applicable laws and
regulations and filed with the FDA.

“Negotiation Rights” shall have the meaning set forth in Section 2.4(c).

“Net Sales” means the gross amounts invoiced by or on behalf of Novartis, its
Affiliates and their respective sublicensees for sales of Products to Third
Parties that are not Affiliates or sublicensees of the selling party (unless
such Affiliate or sublicensee is the end user of such Product, in which case the
amount billed therefor shall be deemed to be the amount that would be billed to
a Third Party end user in an arm’s-length transaction), less the following
deductions, determined in accordance with Novartis’ standard accounting methods
as generally and consistently applied by Novartis and without duplication, to
the extent included in the gross invoiced sales price of any Product or
otherwise directly paid or incurred by Novartis, its Affiliates or sublicensees
with respect to the sale of such Product:

(a) normal and customary trade and quantity discounts actually allowed and
properly taken directly with respect to sales of the Product; (b) amounts repaid
or credited by reasons of defects, rejection, recalls, returns, field destroys,
rebates and allowances of goods specifically identifiable to the Product;
(c) chargebacks and other amounts paid on sale or dispensing of such Product;
(d) amounts payable resulting from governmental,

The information marked by ******** has been omitted by a request for
confidential treatment.

The omitted portion has been filed separately with the Commission.

 

8



--------------------------------------------------------------------------------

regulatory or agency mandated rebate programs; (e) tariffs, duties, excise,
sales, value-added and other taxes (other than taxes based on income);
(f) retroactive price reductions that are actually allowed or granted; (g) cash
discounts actually granted for timely payment; (h) delayed ship order credits
actually granted; (i) discounts actually granted pursuant to indigent patient
programs and patient discount programs, including, without limitation, “Together
Rx” and coupon discounts; (j) deduction of a fixed percentage of one percent
(1%) for distribution and warehouse expenses; (k) amounts repaid or credited for
uncollectible amounts on previously sold products; and (l) any other
specifically identifiable amounts included in gross amounts invoiced for
Products, to the extent such amounts are customary exclusions from net sales
calculations in the pharmaceutical industry for reasons substantially equivalent
to those listed above and are reasonable in amount relative to similar
deductions taken by Novartis in calculating net sales of its other products.

In the event the Product is sold in a finished dosage form containing the
Compound in combination with one or more other active ingredients (a
“Combination Product”), the Net Sales of the Product, for the purposes of this
Agreement, shall be determined by multiplying the Net Sales (as defined above)
of the Combination Product by the fraction, A/(A+B) where A is the weighted (by
sales volume) average sale price in a particular country of the Product when
sold separately in finished form and B is the weighted average sale price in
that country of the other product(s) sold separately in finished form. In the
event that such average sale price cannot be determined for both the Product and
the other product(s) in combination, Net Sales for purposes of determining
royalty payments shall be agreed by the Parties based on the relative value
contributed by each component, such agreement shall not be unreasonably
withheld.

“Non-Compete Period” means ******** .

“Novartis Development Commencement Date” shall have the meaning set forth in
Section 5.2(b).

“NSCLC” means non-small cell lung cancer.

“Out-of-Pocket Costs” means reasonable, direct and documented expenses paid to
Third Parties and specifically identifiable and incurred in connection with the
Development of the Compound and/or Product. Such expenses shall have been
recorded as income statement items in accordance with the applicable Accounting
Standards and, for the avoidance of doubt, shall not include pre-paid amounts,
capital expenditures or Licensor’s or its Affiliates’ employees’ travel
expenses.

“Patents” or “Patent Rights” means all patents and patent applications,
including all divisionals, continuations, substitutions, continuations-in-part,
re-examinations, reissues, additions, renewals, extensions, registrations, and
supplemental protection certificates and the like of any of the foregoing.

“Person” means any individual, partnership, limited liability company, firm,
corporation, association, trust, unincorporated organization or other entity.

The information marked by ******** has been omitted by a request for
confidential treatment.

The omitted portion has been filed separately with the Commission.

 

9



--------------------------------------------------------------------------------

“PG-TXL” means PG-TXL Company, L.P., a Delaware limited partnership.

“PG-TXL License Agreement” means the License Agreement dated November 13, 1998
between PG-TXL Company, L.P. and CTI, as amended by a “First Amendment” dated
May 5, 2000 and an “Amendment No. 1” dated February 1, 2006.

“Phase III Clinical Trial” means a clinical study in patients designed to
ascertain efficacy and safety of a Product for the purpose of preparing and
submitting a Regulatory Filing to the competent Regulatory Authority in a
particular country.

“Phase IIIB Clinical Trial” means a Phase III Clinical Trial commenced before
receipt of Product Approval in the jurisdiction where such trial is being
conducted, but which is not required for receipt of Product Approval and is
conducted primarily for the purpose of Product support (i.e., providing
additional drug profile data).

“Phase IV Clinical Trial” means a clinical study initiated in a country after
receipt of Product Approval for a Product in such country.

“PIONEER Study” means the multinational, randomized clinical trial (PGT305),
with approximately 600 PS2 chemotherapy-naive women with advanced stage NSCLC,
pursuant to which (i) each study arm of approximately 300 patients will be
randomized to receive either the Product or paclitaxel once every three weeks,
and (ii) the primary endpoint is superior overall survival with several
secondary endpoints including disease control, response rate in patients with
measurable disease, time to disease progression, and disease-related symptoms.

“Pixantrone” means the anthracenedione which has the structure set forth on
Schedule E, its prodrugs and metabolites, as well as its and their acids, bases,
isomers, enantiomers, esters, salts, hydrates, solvates and polymorphs and any
related compound with the same mechanism of action (collectively, the
“Pixantrone Compound”), including any product which incorporates or comprises
the Pixantrone Compound in finished dosage form.

“Pixantrone Assets” means Pixantrone and all Patent Rights, Know-How and other
intellectual property owned or Controlled by Licensor or its Affiliates relating
to Pixantrone.

“Pixantrone Exercise Notice” shall have the meaning set forth in Section 2.4(a).

“Pixantrone License” shall have the meaning set forth in Section 2.4(a).

“Pixantrone Option” shall have the meaning set forth in Section 2.4(a).

“Pixantrone Option Know-How” means any Know-How owned or Controlled by Licensor
or its Affiliates as of the Execution Date or thereafter relating to Pixantrone,
its use, composition, formulation, preparation or manufacture or which is
necessary or useful for the Development, registration, manufacture or
Commercialization of Pixantrone.

“Pixantrone Option Period” shall have the meaning set forth in Section 2.4(a).

 

10



--------------------------------------------------------------------------------

“Pixantrone Pivotal Study” means the multinational clinical trial (PIX301),
Pixantrone versus other chemotherapeutic agents for third-line single agent
treatment of patients with relapsed aggressive non-Hodgkin’s Lymphoma, which is
a randomized, controlled, Phase III comparative trial designed for approximately
320 patients split equally between arms.

“Product” means a product incorporating or comprising the Compound in finished
dosage pharmaceutical form, including XYOTAX™, (a) the Development,
registration, manufacture, Commercialization or use of which would, but for the
license granted hereunder, infringe the Licensor Patents or (b) which
incorporates or embodies Licensor Know-How.

“Product Approval” means, with respect to a Product in any country or
jurisdiction, all approvals (including where required, pricing and reimbursement
approvals) necessary to market and sell such Product in such country or
jurisdiction; provided that with respect to Europe, “Product Approval” means
********.

“Radiosensitization” means the use of the Product to make tumor cells more
sensitive to radiation therapy.

“Regulatory Approval” means, with respect to the Product in any country or
jurisdiction, any approval (including where required, pricing and reimbursement
approvals), registration, license or authorization from a Regulatory Authority
in a country or other jurisdiction that is necessary to market and sell such
Product in such country or jurisdiction.

“Regulatory Authority” means any governmental agency or authority responsible
for granting Regulatory Approvals for Products, including the FDA, the EMEA and
any national regulatory authorities.

“Regulatory Filings” means, with respect to the Compound or Product, any
submission to a Regulatory Authority of any appropriate regulatory application,
and shall include, without limitation, any submission to a regulatory advisory
board, marketing authorization application, and any supplement or amendment
thereto. For the avoidance of doubt, Regulatory Filings shall include any IND,
NDA or the corresponding application in any other country or group of countries.

“Sales Report” means a written report or reports showing each of: (a) the Net
Sales of each Product in each country in the Territory during the reporting
period by Novartis, its Affiliates and sublicensees and (b) the royalties,
payable in US Dollars, which shall have accrued under Section 8.3 with respect
to such Net Sales and the basis of calculating those royalties.

“Second Line” means use of the Product as the second treatment for a given
condition or indication.

The information marked by ******** has been omitted by a request for
confidential treatment.

The omitted portion has been filed separately with the Commission.

 

11



--------------------------------------------------------------------------------

“Subsidiary” means the following: an entity shall be deemed to be a “Subsidiary”
of another Person if such Person directly or indirectly owns, beneficially or of
record (i) an amount of voting securities or other equity interests in such
Person that is sufficient to enable such Person to elect at least a majority of
the members of such Person’s board of directors or other governing body, or
(ii) at least fifty percent (50%) of the outstanding equity interests of such
Person.

“Territory” means all countries of the world.

“Third Party” means any Person other than a Party or an Affiliate of a Party.

“Third Party Collaboration” means a license, purchase, collaboration,
co-promotion, co-Development, co-marketing, co-detailing or any similar
arrangement with a Third Party.

“Third Party Expert Procedures” means the dispute resolution procedures set
forth on Schedule L.

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
Encumbrance, hypothecation or similar disposition of, any equity securities
beneficially owned by a Person or any interest in any equity securities
beneficially owned by a Person.

“United States” or “US” means the United States of America, its territories and
possessions, including, without limitation, the Commonwealth of Puerto Rico.

“US JMC” means the committee established as set forth in Section 3.6.

“USD” or “US$” means the lawful currency of the United States.

“Valid Claim” means a claim of an issued patent that has not expired or been
revoked, held invalid or unenforceable by a patent office, court or other
governmental agency of competent jurisdiction in a final and non-appealable
judgment (or judgment from which no appeal was taken within the allowable time
period) or a claim within a patent application that has not been revoked,
cancelled, withdrawn, held invalid or abandoned and which has not been pending
for more than ********.

 

  1.2 Interpretation. In this agreement unless otherwise specified:

 

  (a) “includes” and “including” shall mean includes and including without
limitation;

 

  (b) a Party includes its permitted assignees and/or the respective successors
in title to substantially the whole of its undertaking;

 

  (c) a statute or statutory instrument or any of their provisions is to be
construed as a reference to that statute or statutory instrument or such
provision as the same may have been or may from time to time hereafter be
amended or re-enacted;

The information marked by ******** has been omitted by a request for
confidential treatment.

The omitted portion has been filed separately with the Commission.

 

12



--------------------------------------------------------------------------------

  (d) words denoting the singular shall include the plural and vice versa and
words denoting any gender shall include all genders;

 

  (e) the Schedules and other attachments form part of the operative provision
of this Agreement and references to this Agreement shall, unless the context
otherwise requires, include references to the recitals and the Schedules and
attachments;

 

  (f) the headings in this Agreement are for information only and shall not be
considered in the interpretation of this Agreement; and

 

  (g) general words shall not be given a restrictive interpretation by reason of
their being preceded or followed by words indicating a particular class of acts,
matters or things.

 

2. LICENSES; ASSIGNMENT

 

  2.1 Licensor Technology License; Licensor Trademarks Assignment.

 

  (a) Subject to the terms and conditions of this Agreement, Licensor hereby
grants to Novartis an exclusive (even as to Licensor), sub-licensable (pursuant
to Section 2.2) license, under the Licensor Technology to Develop, register,
make, have made, use and Commercialize the Compound and Product in the Field in
the Territory. Licensor will not have any right to Develop, register, make, have
made, use or Commercialize the Compound or Product except pursuant to and in
accordance with this Agreement and the Manufacturing and Supply Agreement, and
will not license, directly or indirectly, any Third Party the right to perform
any of the foregoing activities with respect to the Compound or Product in the
Field in the Territory.

 

  (b) On the Effective Date, Licensor shall transfer and assign all of its
right, title and interest in and to the Licensor Trademarks to Novartis or an
Affiliate thereof. In order to effectuate such assignment, on the Effective
Date, Licensor shall execute and deliver to Novartis a written assignment(s) of
all of its right, title and interest in and to the Licensor Trademarks,
substantially in the form of Schedule F. Such Licensor Trademarks may not be
transferred, licensed (except as provided in Section 2.3(b)), assigned or
otherwise disposed of by Novartis prior to the Novartis Development Commencement
Date.

 

  2.2 Sublicense Rights. Novartis may sublicense the rights granted to it by
Licensor under this Agreement in whole or in part at any time to any of its
Affiliates, distributors or subcontractors. Novartis may sublicense the rights
granted to it by Licensor under this Agreement in whole or in part at any time
to any Third Party upon the prior written consent of Licensor, which shall not
be unreasonably withheld, conditioned or delayed.

 

  2.3 Sublicense and License to Licensor.

 

  (a) Subject to the terms and conditions of this Agreement, Novartis hereby
grants to Licensor (i) a co-exclusive (with Novartis) sublicense of the licenses
granted to Novartis under Section 2.1(a) solely to Develop and Commercialize the
Product

 

13



--------------------------------------------------------------------------------

prior to the Novartis Development Commencement Date and (ii) a non-exclusive
sublicense of the licenses granted to Novartis under Section 2.1(a) solely to
perform Licensor’s Development obligations, if any, under this Agreement
following the Novartis Development Commencement Date and to manufacture the
Compound and/or Product pursuant to Section 6.4(a) and under the Manufacturing
and Supply Agreement. Licensor shall not further sublicense such rights without
the prior written consent of Novartis.

 

  (b) Subject to the terms and conditions of this Agreement, Novartis hereby
grants to Licensor a non-exclusive royalty-free license to use the Licensor
Trademarks solely in connection with (i) the manufacture, Development and
Commercialization of the Product prior to the Novartis Development Commencement
Date and (ii) the performance of Licensor’s Development obligations, if any,
under this Agreement and Licensor’s obligations under the Manufacturing and
Supply Agreement. Licensor shall not sublicense such rights without the prior
written consent of Novartis.

 

  2.4 Pixantrone Option.

 

  (a) Licensor hereby grants Novartis an exclusive option (the “Pixantrone
Option”), exercisable in Novartis’ sole discretion, to receive an exclusive
worldwide sublicensable license (a “Pixantrone License”) with respect to the
Pixantrone Assets on the terms and conditions set forth on the Term Sheet
attached hereto as Schedule G-1 or Schedule G-2, as determined in accordance
with Section 2.4(b) below. The Pixantrone Option shall be exercisable, in
Novartis’ sole discretion, at any time during the period (the “Pixantrone Option
Period”) commencing on the Effective Date and ending on the later to occur of
(i) three hundred sixty-five (365) days following the date upon which the
data-base has been locked on the Pixantrone Pivotal Study or (ii) thirty
(30) days following the expiration of the Development Rights Exercise Period.
Licensor shall promptly notify Novartis in writing of the locking of such
data-base. If Novartis elects to exercise the Pixantrone Option, it shall
provide written notice thereof (the “Pixantrone Exercise Notice”) to Licensor.
If Novartis provides the Pixantrone Exercise Notice to Licensor, then for one
hundred eighty (180) days (the “Negotiation Period”) after receipt by Novartis
of the information package specified in Section 2.4(c)(i) below, Novartis shall
have the Negotiation Rights hereinafter defined. If the Pixantrone Option
expires without Novartis’ having provided the Pixantrone Exercise Notice to
Licensor, then Novartis shall have no further rights under this Section 2.4 with
respect to the Pixantrone Assets.

 

  (b) If Novartis provides the Pixantrone Exercise Notice to Licensor at any
time after Xyotax Abandonment (as defined below) by Novartis, then the terms set
forth in Schedule G-1 shall apply to the Pixantrone License to be negotiated by
the Parties pursuant to this Section 2.4. If Novartis provides the Pixantrone
Exercise Notice to Licensor at any other time during the Pixantrone Option
Period, then the terms set forth in Schedule G-2 shall apply to the Pixantrone
License to be negotiated by the Parties pursuant to this Section 2.4. For
purposes of this Section 2.4, “Xyotax Abandonment” shall mean either (i) the
Development Rights Exercise Period shall have expired without Novartis having
exercised its Development Rights or (ii) Novartis shall have terminated the
Development Rights Exercise Period pursuant to Section 5.2(c)(ii).

 

14



--------------------------------------------------------------------------------

  (c) “Negotiation Rights” shall mean the following rights:

 

  (i) To request and receive an information package from Licensor and its
Affiliates pertaining to the Pixantrone Assets, which shall include all Patents
and Know-How owned or Controlled by Licensor or its Affiliates pertaining to the
Pixantrone Assets (including all Development reports and all interim reports and
data regarding the Pixantrone Pivotal Study);

 

  (ii) To meet with and discuss the Pixantrone Assets, including the Pixantrone
Pivotal Study, with Licensor’s and its Affiliates’ scientific personnel;

 

  (iii) To receive samples from Licensor and its Affiliates of the compound(s)
included in the Pixantrone Assets and to conduct tests on such compounds;

 

  (iv) To conduct any other due diligence regarding the Pixantrone Assets,
including the Pixantrone Pivotal Study; and

 

  (v) To negotiate with Licensor pursuant to Section 2.4(d) below.

 

  (d) During the Negotiation Period, Licensor and Novartis shall use
commercially reasonable efforts to negotiate in good faith the details of a
mutually acceptable exclusive license agreement with respect to the Pixantrone
Assets. Such agreement shall be on the terms set forth in Schedule G-1 or
Schedule G-2, as applicable, and both Parties hereby agree that an exclusive
license agreement on such terms shall be acceptable. From the Execution Date
until the expiration of the Negotiation Period, neither Licensor nor its
Affiliates shall (i) provide any Negotiation Rights to any Third Party or
otherwise solicit or encourage (including by way of furnishing information), or
maintain discussions or negotiations, or take any other action to facilitate or
consummate, any inquiries or the making of any proposal, relating to a Third
Party Collaboration with respect to the Pixantrone Assets or (ii) enter into a
Third Party Collaboration with respect to the Pixantrone Assets. For avoidance
of doubt, the preceding sentence shall not restrict Licensor from activities
related solely to a potential acquisition, merger or consolidation transaction
which would constitute a Change of Control of CTI.

 

  (e) In the event that Novartis sends the Pixantrone Exercise Notice, but the
Parties or their designated Affiliates do not enter into a license agreement for
the Pixantrone Assets within the Negotiation Period, then Licensor shall not,
for a period of six (6) months following the date of the expiration of the
Negotiation Period, enter into a Third Party Collaboration with respect to the
Pixantrone Assets upon terms that are more favorable (in the aggregate) to the
Third Party than those last-offered to Novartis in connection with the Parties’
negotiations of a license agreement for the Pixantrone Assets during the
Negotiation Period.

 

  (f) Beginning on the Effective Date and thereafter on a continuing basis until
the expiration of the Pixantrone Option, Licensor, without additional
consideration,

 

15



--------------------------------------------------------------------------------

shall disclose to Novartis or its designated Affiliate all Pixantrone Option
Know-How. Such disclosure shall include all Pixantrone Option Know-How
pertaining to the manufacture and Development of Pixantrone, including
manufacturing batch records, Development reports (including all interim reports
and data regarding the Pixantrone Pivotal Study), analytical results, raw
material and excipient sourcing information, quality audit findings and any
other relevant technical information. From time to time until the expiration of
the Pixantrone Option, at the request of Novartis, Licensor or its Affiliates,
shall, at Novartis’ cost and subject to availability, provide to Novartis or its
designated Affiliate de minimis quantities of Pixantrone for use in connection
with activities under this Agreement. Licensor will provide reasonable
assistance to Novartis or its designated Affiliate in connection with
understanding the Pixantrone Option Know-How.

 

  (g) Prior to expiration or termination of the Pixantrone Option, Licensor
shall not sell, transfer, dispose of, enter into a Third Party Collaboration
with respect to or grant or permit to exist any Encumbrance on any of the
Pixantrone Assets.

 

3. GOVERNANCE

 

  3.1 Alliance Managers. Within fifteen (15) days following the Effective Date,
each Party will appoint a senior representative having a general understanding
of drug manufacturing, Development and Commercialization issues to act as its
alliance manager under this Agreement (“Alliance Manager”). The Alliance
Managers will be primarily responsible for facilitating the flow of information
and otherwise promoting communication, coordination and collaboration within and
among the Joint Steering Committee and the other committees and between the
Parties; providing single point communication for seeking consensus both
internally within the respective Party’s organization and together regarding key
global strategy and planning issues, as appropriate, including facilitating
review of external corporate communications; and raising cross-Party and/or
cross-functional disputes to the JSC in a timely manner. Each Party may replace
its Alliance Manager on written notice to the other Party.

 

  3.2 Joint Steering Committee.

 

  (a) The Parties will establish a Joint Steering Committee, composed of two
senior executives of CTI and two senior executives of Novartis (which senior
executives for each Party, collectively, shall have a general understanding of
drug manufacturing, Development and Commercialization issues) and each Party’s
Alliance Manager.

 

  (b) Within thirty (30) days of the Effective Date, each Party will designate
its initial members to serve on the JSC and notify the other Party of the dates
of availability for the first meeting of the JSC. Each Party may replace its
representatives on the JSC on written notice to the other Party.

 

  (c) The JSC will: (i) oversee the collaborative activities of the Parties
under this Agreement; (ii) prior to the Novartis Development Commencement Date,
review Commercialization activities with respect to the Product, including
reviewing and

 

16



--------------------------------------------------------------------------------

approving a Commercialization plan and any amendments thereto; (iii) review
Development activities hereunder and review and approve the Development Plan and
recommendations made by the JDC regarding proposed amendments to the Development
Plan; (iv) until such time as CTI is no longer supplying Product, serve as a
forum for keeping Novartis’ manufacturing representatives informed of issues
relating to manufacture and supply of Compound and/or Product; and (v) consider
and act upon such other matters as specified in this Agreement. The JSC also
may, at any time it deems necessary or appropriate, establish additional joint
committees, including a manufacturing committee, and delegate responsibilities
to such joint committees. The JSC will also be responsible for resolving
disputes that may arise between the Parties or among the Parties’ respective
representatives on the JDC, US JMC or any other committee established by the
Parties hereunder. Each Party may from time to time invite a reasonable number
of participants, in addition to its representatives, to attend JSC meetings in a
non-voting capacity, with the consent of the other Party (which shall not be
unreasonably withheld). Prior to the Novartis Development Commencement Date, CTI
shall appoint one of its representatives on the JSC to act as chairperson of the
JSC. Following the Novartis Development Commencement Date, Novartis shall
appoint one of its representatives on the JSC to act as chairperson of the JSC.
The chairperson shall set agendas for JSC meetings, provided that the agendas
will include any matter requested by either Party. The chairperson shall be
responsible for recording, preparing and, within a reasonable time, issuing
draft minutes of each JSC meeting, which draft minutes shall be subject to
review and approval by all JSC members.

 

  (d) Each Party shall in good faith consult with the other and take such other
Party’s views into account in respect of any matter before the JSC or any other
committee established by the Parties hereunder. Decisions of the JSC shall be
made by unanimous vote, with each Party’s representatives to the JSC
collectively having one vote. In the event of a disagreement among the JSC, the
matter shall be referred to the President of Novartis Oncology (or a designee
with similar authority to resolve such dispute) and the Chief Executive Officer
of CTI, who shall attempt in good faith to resolve such disagreement. If they
cannot resolve such issue within thirty (30) days of the matter being referred
to them, then (i) if the date of the expiration of such thirty (30) day period
is prior to the Novartis Development Commencement Date, the resolution and/or
course of conduct shall be determined by CTI, in its sole discretion or (ii) if
the date of the expiration of such thirty (30) day period is on or after the
Novartis Development Commencement Date, the resolution and/or course of conduct
shall be determined by Novartis, in its sole discretion. However, in no event
shall CTI or Novartis, as the case may be, in exercising its final
decision-making authority, have the right:

 

  (i) to modify or amend the terms and conditions of this Agreement; or

 

  (ii) to determine any such issue in a manner that would conflict with the
express terms and conditions of this Agreement.

 

  3.3 Meetings of the Joint Steering Committee. The JSC shall meet quarterly and
at such other times as the Parties may agree. The first meeting of the JSC shall
be held as soon as reasonably practicable, but in no event later than ninety
(90) days

 

17



--------------------------------------------------------------------------------

after the Effective Date. Meetings shall be held at such place or places as are
mutually agreed or by teleconference or videoconference; provided, however, that
there shall be at least one face-to-face meeting per calendar year, unless the
Parties otherwise agree.

 

  3.4 Joint Development Committee.

 

  (a) Following the Novartis Development Commencement Date, the Parties will
establish a Joint Development Committee, with equal representation from both
Parties, which shall oversee all Development activities (including clinical
Development) with respect to the Compound and/or Product during the term of this
Agreement, including the review and preparation for approval by the JSC of the
Development Plan and all updates and amendments thereto pursuant to Section 5.1.
Decisions of the JDC shall be made by unanimous vote, with each Party’s
representatives to the JDC collectively having one vote. Details regarding the
composition of the JDC, meeting logistics and specific responsibilities of the
JDC will be established by the JSC. Disputes within or issues that cannot be
resolved by the JDC will be raised to the JSC for resolution. The JDC may
appoint a joint project team, having an equal number of representatives of each
Party, which will meet telephonically or in person at least once each month to
review and direct day-to-day activities under the Development Plan.
Notwithstanding the foregoing, each Party shall have the right to have its own
internal project team, which will not include any representation by the other
Party.

 

  (b) During any period prior to the formation of the JDC or after the JDC has
disbanded, any necessary or appropriate responsibilities or functions that would
be performed by the JDC were it in existence shall be performed by the JSC,
provided that the JSC shall not be required to review the Development Plan
quarterly pursuant to Section 5.1(a).

 

  3.5 Disbanding of JDC. The JDC shall disband at any time upon the
determination of the JSC, subject to being re-formed by the JSC from time to
time as the JSC deems necessary or appropriate.

 

  3.6 US Joint Marketing Committee. In the event that CTI exercises the
Co-Detailing Option, the Parties will establish a Joint Marketing Committee for
the US (“US JMC”) during the Co-Detailing Period. The US JMC shall be the
primary forum for CTI to provide its input regarding commercial strategy with
respect to the Product in the US; provided, however, that (i) all marketing
activities for the Product in the Territory (including the US and including
decisions by the US JMC) will be determined and controlled by Novartis and
(ii) all strategies and decisions relating to the establishment of the pricing
for the Product shall be made solely by Novartis without consultation with CTI.
The US JMC shall review and approve, at least annually, a Commercialization
plan, which plan will include, among other things, strategies and budgets for
Commercialization of the Product in the United States, including the number of
sales representatives, ******** and Details. Details regarding the composition
of the US JMC and meeting logistics of the US JMC will be established by the JSC
following successful exercise of the Co-Detailing Option.

The information marked by ******** has been omitted by a request for
confidential treatment.

The omitted portion has been filed separately with the Commission.

 

18



--------------------------------------------------------------------------------

  3.7 Costs of Committee Participation. The Parties agree that the costs
incurred by each Party in connection with its participation in JSC, JDC, US JMC
or other committee meetings shall be borne solely by such Party.

 

4. DISCLOSURE OF LICENSOR KNOW-HOW AND COOPERATION

 

  4.1 Disclosure of Licensor Know-How. Beginning on the Effective Date and
thereafter on a continuing basis during the term of this Agreement, Licensor,
without additional consideration, shall disclose to Novartis or its designated
Affiliate all Licensor Know-How. Such disclosure shall include all Licensor
Know-How pertaining to the manufacture and Development of the Compound and/or
Product, including manufacturing batch records, Development reports (including
all interim reports and data regarding the PIONEER Study), analytical results,
raw material and excipient sourcing information, quality audit findings and any
other relevant technical information.

 

  4.2 Cooperation. From time to time during the term of this Agreement at the
request of Novartis, Licensor or its Affiliates, shall, at Novartis’ cost and
subject to availability, provide to Novartis or its designated Affiliate de
minimis quantities of the Compound and/or Product that it has in its possession
for use in connection with activities under this Agreement. Licensor will
provide reasonable assistance to Novartis or its designated Affiliate in
connection with understanding and using the Licensor Know-How for purposes
consistent with the Development Plan and the licenses and rights granted to
Novartis hereunder, including by providing information to assist Novartis or its
designated Affiliate in developing formulations of the Product and its related
activities.

 

5. DEVELOPMENT

 

  5.1 Development Plan.

 

  (a) The Development Plan and all updates and amendments thereto shall be
subject to the review and comment by the JDC and approval of the JSC. The JDC
will review the Development Plan at least every Calendar Quarter.

 

  (b) Within thirty (30) days following the Effective Date, Licensor will
prepare an initial draft Development Plan based on the outline attached hereto
as Schedule C and submit such initial draft Development Plan for review, comment
and approval by the JSC. Prior to the Novartis Development Commencement Date,
Licensor will be responsible for preparing and submitting to the JSC updates and
amendments to the Development Plan from time to time for review, comment and
approval by the JSC, as determined by Licensor. Novartis will have the
opportunity to review and provide comments through the JSC on the Development
Plan and updates and amendments thereto, and Licensor will reasonably take into
account Novartis’ comments on the Development Plan. If Licensor refuses to
accept any material comments by Novartis on the Development Plan, Licensor shall
promptly provide Novartis with a written explanation of the reason for such
refusal.

 

19



--------------------------------------------------------------------------------

  (c) Following the Novartis Development Commencement Date, Novartis will be
responsible for preparing and submitting to the JDC updates and amendments to
the Development Plan from time to time for review and comment by the JDC and
approval by the JSC, as determined by Novartis. CTI will have the opportunity to
review and provide comments through the JDC and JSC on the Development Plan and
updates and amendments thereto, and Novartis will reasonably take into account
CTI’s comments on the Development Plan.

 

  5.2 Responsibility for Development.

 

  (a) Prior to the exercise by Novartis of its Development Rights, Licensor will
be solely responsible for Development of the Compound and Product in the
Territory in accordance with the Development Plan and applicable Launch plans.

 

  (b) Novartis shall have the right (the “Development Rights”) at any time
during the Development Rights Exercise Period, in its sole discretion, to elect
to be solely responsible for Development of the Compound and Product in the
Territory by written notice to Licensor. In the event that Novartis exercises
its Development Rights, then from and after the date of such exercise (the
“Novartis Development Commencement Date”), Novartis will be solely responsible
for Development of the Compound and Product in the Territory in accordance with
the Development Plan.

 

  (c) Upon receipt by Licensor or its Affiliate of Product Approval with an
Acceptable Label with respect to the Product in either the United States or
Europe, Licensor shall promptly give written notice thereof to Novartis,
including, to the extent not previously provided, a copy of such Product
Approval, all related documentation and any additional documents and information
reasonably requested by Novartis (collectively, the “Product Approval
Information Package”). The “Development Rights Exercise Period” means the period
beginning on the Effective Date and continuing until the earlier to occur of
(i) the expiration of thirty (30) days following receipt by Novartis of the
Product Approval Information Package or (ii) Novartis’ determination, in its
sole discretion, to terminate the Development Rights Exercise Period by written
notice to Licensor.

 

  (d) As between the Parties, Licensor shall be the sponsor of any clinical
trials with respect to the Product in the Territory commenced prior to the
exercise by Novartis of its Development Rights and will retain liability for
such trials and the activities related thereto. Upon exercise by Novartis of its
Development Rights, Novartis shall have the right to take over control and
responsibility for any such clinical trials with respect to the Product that are
in progress as of the Novartis Development Commencement Date and shall have the
right to continue, modify or terminate any such trials in its sole discretion.
As between the Parties, Novartis shall be the sponsor of any clinical trials
with respect to the Product in the Territory commenced after the Novartis
Development Commencement Date and will retain liability for such trials and the
activities related thereto.

 

  (e) Licensor represents and warrants that all changes to the protocol and
statistical plan for the PIONEER Study requested by the FDA prior to the date
hereof have been made. Licensor shall not make any changes to the protocol and
statistical plan for the PIONEER Study without the prior written consent of
Novartis and amendment to the Special Protocol Agreement with the FDA.

 

20



--------------------------------------------------------------------------------

  5.3 Development Costs.

 

  (a) CTI shall be solely responsible for all costs associated with the
Development of the Product prior to the Novartis Development Commencement Date.
After the Novartis Development Commencement Date, (i) Novartis shall be solely
responsible for all costs associated with its Development of the Product, except
as set forth in Section 5.3(b), and (ii) Novartis shall be responsible for the
reimbursement of CTI and it Affiliates pursuant to Section 5.3(c).

 

  (b) Notwithstanding anything contained in this Agreement to the contrary,
following the Novartis Development Commencement Date, Licensor shall reimburse
Novartis for twenty percent (20%) of all Development Costs incurred by Novartis
or its Affiliates anywhere in the Territory relating to any clinical study
sponsored by Novartis or its Affiliates or investigator sponsored study funded
by Novartis or its Affiliates, which study, in either case, is intended (or is
subsequently used) to support expanded labeling for such Product, or to satisfy
requirements imposed by Regulatory Authorities in connection with Regulatory
Approvals for such Product (including, by way of example, to support conditional
approvals). Such reimbursement shall be made quarterly in arrears, payable in
accordance with Section 9.1(c); provided, that if Licensor fails to reimburse
Novartis for any such Development Costs, Novartis shall have the right to offset
the amount thereof, in whole or in part, against any Milestone Payments or
royalties due to Licensor hereunder and such failure to so reimburse shall not
be considered a breach hereof. After the Novartis Development Commencement Date,
CTI shall not fund or otherwise support any investigator sponsored study with
respect to the Product without the prior written consent of Novartis.

 

  (c) Following the Novartis Development Commencement Date, Novartis shall
reimburse Licensor solely for (i) fifty percent (50%) of all Development Costs
incurred by Licensor or its Affiliates after the Novartis Development
Commencement Date in connection with clinical trials for the Product in the
Territory that were commenced by Licensor prior to the Novartis Development
Commencement Date and which Novartis elects to continue pursuant to
Section 5.2(d), provided that such reimbursement obligation shall in no event
exceed fifty percent (50%) of the budget for any such trial for the applicable
period as set forth in the Development Budget in effect immediately prior to
Novartis’ exercise of its Development Rights; (ii) fifty percent (50%) of all
Development Costs incurred by Licensor or its Affiliates after the Novartis
Development Commencement Date directly in connection with the winding down and
termination of clinical trials for the Product in the Territory that were
commenced by Licensor prior to the Novartis Development Commencement Date and
which Novartis elects not to continue pursuant to Section 5.2(d); and
(iii) Out-of-Pocket Costs incurred after the Novartis Development Commencement
Date and paid to Third Parties by Licensor or its Affiliates in connection with
manufacturing scale-up for the Product, such Out-of-Pocket Costs not to exceed
the amount budgeted therefor in the Development Budget. The aggregate amount of
such reimbursements shall be made quarterly in arrears, payable in accordance
with Section 9.1(c).

 

21



--------------------------------------------------------------------------------

  5.4 Regulatory.

 

  (a) The JDC will approve all regulatory plans and strategies and the schedule
for regulatory submissions. Pursuant to Section 4.1, Licensor will provide
Novartis with copies of any correspondence or other documentation it has
submitted to, or received from, any Regulatory Authority relating to the
Compound or Product.

 

  (b) Licensor shall be solely responsible, at its sole expense, for obtaining
Regulatory Approvals for Products in the Territory prior to the exercise by
Novartis of its Development Rights. Prior to the Novartis Development
Commencement Date, all Regulatory Filings submitted in any country in the
Territory in connection with obtaining Regulatory Approvals to test or market
the Compound or Product, including all IND, NDA and MAA submissions and other
Regulatory Filings relating to the Compound or Product, shall be owned by, and
submitted by and in the name of, Licensor or its Affiliates. Licensor will
promptly deliver to Novartis copies of all relevant regulatory correspondence or
other documents received by Licensor or its Affiliates with respect to the
Compound or Product. Prior to making any Regulatory Filing or submitting any
correspondence or other documentation to any Regulatory Authority with respect
to the Compound or Product, Licensor shall deliver to Novartis a copy thereof in
draft form. Novartis will have the opportunity to review and provide comments
thereon and Licensor will reasonably take into account Novartis’ comments.
Novartis will have the right to be present at all meetings with Regulatory
Authorities.

 

  (c) Within thirty (30) days after Novartis’ exercise of its Development
Rights, Licensor or its Affiliates, without additional consideration, will
transfer to Novartis or its designated Affiliate all Regulatory Approvals and
Regulatory Filings in the Territory and provide complete copies of the same to
Novartis or its designated Affiliates. Following the Novartis Development
Commencement Date, (i) Novartis shall be solely responsible, at its sole expense
(subject to Section 5.3(b)), for obtaining any Regulatory Approvals for Product
in the Territory and (ii) all Regulatory Filings submitted in any country in the
Territory in connection with obtaining Regulatory Approvals to test or market
the Compound or Product, including all IND, NDA and MAA submissions and other
Regulatory Filings relating to the Compound or Product, shall be owned by, and
submitted by and in the name of, Novartis, its Affiliates or designees.

 

  (d) Licensor shall fully cooperate with and provide reasonable assistance to
Novartis in connection with Regulatory Filings in the Territory relating to the
Compound or Product, including by executing any required documents, providing
access to personnel and providing Novartis with copies of all reasonably
required documentation.

 

  (e) To the extent required, Licensor shall grant or cause to be granted to
Novartis and its Affiliates or sublicensees cross-reference rights to any
relevant drug master files and other filings submitted by Licensor or its
Affiliates with any Regulatory Authority with respect to the Compound or
Product. Licensor also shall use

 

22



--------------------------------------------------------------------------------

commercially reasonable efforts to assist Novartis and its Affiliates or
sublicensees in obtaining cross-reference rights to any relevant drug master
files and other filings submitted by Third Parties with any Regulatory Authority
with respect to the Compound or Product. If Novartis exercises the Development
Rights, Novartis shall grant or cause to be granted to Licensor and its
Affiliates or sublicensees cross-reference rights to the portions of any drug
master files and other filings submitted by Novartis or its Affiliates with any
Regulatory Authority in regard to the Compound or Product that specifically
relate to Licensor’s polymer technology.

 

  (f) Novartis shall have the right to disclose the existence of, and the
results from, any clinical trials conducted under this Agreement in accordance
with its standard policies. Licensor shall have the right to disclose the
existence of, and the results from, any clinical trials conducted under this
Agreement upon prior review and approval by the JDC or as otherwise permitted by
Section 17.

 

  5.5 Compliance. Each Party agrees that in performing its obligations under the
Development Plan (a) it shall comply with all applicable current international
regulatory standards, including cGMP, cGLP, cGCP and other rules, regulations
and requirements and (b) it will not employ or use any person that to its actual
knowledge has been debarred under Section 306(a) or 306(b) of the U.S. Federal
Food, Drug and Cosmetic Act.

 

  5.6 Subcontracting. Novartis may subcontract the performance of Development
activities with respect to the Compound and/or Product hereunder to Affiliates
or Third Parties at its discretion, upon the approval of the JDC. Licensor may
subcontract the performance of Development activities with respect to the
Compound and/or Product hereunder to Affiliates or Third Parties at its
discretion, upon the approval of the JDC.

 

6. COMMERCIALIZATION; MANUFACTURING AND SUPPLY; PHARMACOVIGILANCE

 

  6.1 Commercialization.

 

  (a) Prior to the exercise by Novartis of its Development Rights, Licensor
shall have the right, at its sole expense, to engage in Commercialization
activities with respect to the Product, provided that (i) Novartis will have the
opportunity to review and provide comments on any such proposed activities and
Licensor will reasonably take into account Novartis’ comments and (ii) Novartis
shall have the right, in its sole discretion and at its own expense, to engage
in marketing studies and other appropriate commercialization activities with
respect to the Product.

 

  (b) Following the Novartis Development Commencement Date, Novartis will be
solely responsible for all aspects of Commercialization of the Product in the
Territory, including planning, implementation, distribution, booking of sales,
pricing and reimbursement, except for the opportunity for Licensor to provide
input into the marketing activities through the JSC and/or US JMC, as
appropriate. Novartis will undertake such activities at its sole expense.
Promptly following the Novartis Development Commencement Date, the Parties will

 

23



--------------------------------------------------------------------------------

cooperate in taking such actions as may be requested by Novartis to transfer
Commercialization responsibilities to Novartis. Following the Novartis
Development Commencement Date, neither Licensor nor any of its Affiliates shall
undertake or participate in any aspect of Commercialization of the Product in
the Territory, without the prior written consent of Novartis.

 

  6.2 Diligence. During the term of this Agreement, Novartis shall use
Commercially Reasonable Efforts to promote the Product in the Territory;
provided that it is recognized and acknowledged by Licensor that such obligation
to use Commercially Reasonable Efforts shall not require Novartis to Develop and
Commercialize the Product in every country in the Territory. In addition to the
provisions of Section 18.5, and notwithstanding any other provision hereof,
Novartis’ obligations under this Section 6.2 may be delayed or suspended at such
time and for so long as Novartis determines in good faith that there exists any
safety (including toxicity), efficacy, regulatory, technical, medical, or legal
or similar issue or issues regarding the competitive position of the Product
that could adversely affect the Product.

 

  6.3 US JMC. In the event that CTI exercises the Co-Detailing Option, during
the Co-Detailing Period, Novartis will consult with CTI through the US JMC
regarding the Commercialization planning and strategy in the US for the Product,
provided, however, that all such decisions will be at the sole discretion of
Novartis.

 

  6.4 Manufacturing and Supply.

 

  (a) Prior to the exercise by Novartis of its Development Rights, Licensor will
be solely responsible for the manufacture and supply of the Compound and
Product, including for use in all clinical and pre-clinical studies, provided
that Novartis shall have the right to review and provide comments on any such
proposed activities, including that Licensor shall in good faith consult with
Novartis and seriously consider Novartis’ views and advice in respect of any
manufacturing related matters, contracts and decisions (e.g., as to identity of
major suppliers and any manufacturing related issues which may materially impact
the registration or commercialization of the Product).

 

  (b) Following the exercise by Novartis of its Development Rights, Novartis or
its designated sublicensee(s) will be solely responsible for the manufacture and
supply of the Compound and Products being Developed or Commercialized under this
Agreement. Pursuant to the exercise of its manufacturing rights, Novartis shall
engage CTI to supply the Compound and/or Product to it pursuant to a
Manufacturing and Supply Agreement (the “Manufacturing and Supply Agreement”)
which shall be entered into between the Parties or their designated Affiliates
within one hundred eighty (180) days following the Effective Date. The
Manufacturing and Supply Agreement shall include customary provisions and
incorporate the key terms and principles contained in Schedule H.

 

  6.5 Pharmacovigilance. Within six (6) months following the Effective Date, the
Parties shall agree upon and implement a procedure for the mutual exchange of
adverse event reports and safety information associated with the Product.
Details of the operating procedure respecting such adverse event reports and
safety

 

24



--------------------------------------------------------------------------------

information exchange shall be the subject of a mutually-agreed written
pharmacovigilance agreement between the Parties which shall be entered into
within such six (6) month period.

 

7. CO-DETAILING OPTION

 

  7.1 Co-Detailing Option.

 

  (a) Effective following the Novartis Development Commencement Date, CTI will
have the option (“Co-Detailing Option”) to obtain the right to Co-Detail the
Product in the US in accordance with this Section, the terms and conditions of
this Agreement and the terms and conditions of the Co-Detailing Agreement as
described below. Following the Novartis Development Commencement Date, the
Co-Detailing Option shall be exercisable by CTI by written notice to Novartis
given at any time during the period commencing ******** and ending ******** days
thereafter. In the event CTI exercises the Co-Detailing Option, CTI and Novartis
or its designated Affiliate shall negotiate in good faith to enter into a
Co-Detailing agreement (the “Co-Detailing Agreement”) with respect to
Co-Detailing of the Product in the US, which shall contain the terms and
conditions set forth in this Section 7 and such other terms and conditions as
are customary for agreements of such type.

 

  (b) Novartis shall have the right to terminate the Co-Detailing Option (or
CTI’s Co-Detailing activities pursuant to this Section 7 and the Co-Detailing
Agreement) at any time upon written notice to CTI in the event that either CTI
or any of its Affiliates becomes subject to any “corporate integrity” agreement
or any other agreement, consent decree, order or obligation imposing
restrictions or obligations, which restrictions or obligations are beyond those
required by law in general and, as they apply to or affect CTI or Novartis or
their respective Affiliates with respect to the Product, are more extensive in
scope or time or otherwise, or are more restrictive than those obligations and
restrictions, if any, imposed on Novartis or its Affiliates with respect to the
Product independently of such aforesaid “corporate integrity” agreement or other
agreement, decree, order or obligation.

 

  7.2 Staffing Levels. Upon commencement of the Co-Detailing Period, CTI will
establish, or will have established prior to such point, a commercial
organization of appropriate size as determined by Novartis sufficient to perform
the required Co-Detailing activities, including field based sales
representatives (the “CTI Sales Force”) and up to ******** that have experience
levels and background equivalent to the Novartis sales and ********,
respectively (such CTI Sales Force and ********, collectively, the “CTI
Personnel”), in each case which meet any other reasonable requirements
established by Novartis, provided that, except by mutual agreement (i) in no
event shall the CTI Personnel consist of more than ******** FTEs, (ii) at no
time shall the number of CTI’s FTEs (Detailing) exceed ******** of the aggregate
number of CTI’s and Novartis’ FTEs (Detailing) and (iii) at no time shall the
number of CTI’s FTEs (********) exceed ******** of the aggregate number of CTI’s
and Novartis’ FTEs (********). After the ******** year of the Co-Detailing
Period,

The information marked by ******** has been omitted by a request for
confidential treatment.

The omitted portion has been filed separately with the Commission.

 

25



--------------------------------------------------------------------------------

the US JMC shall make such adjustments to the CTI Personnel as it deems
appropriate in light of all relevant considerations, subject (unless otherwise
agreed by the Parties) to the restrictions set forth in clauses (i), (ii) and
(iii) above. Promptly following exercise of the Co-Detailing Option, the US JMC
shall establish commercially reasonable parameters regarding the composition,
qualifications and training of the CTI Personnel. Novartis shall provide
appropriate training to the CTI Personnel at the facilities of Novartis or its
designee. CTI shall be solely responsible for all travel expenses incurred by
CTI Personnel in connection with such training. The CTI Personnel will be hired,
trained and in territory at least ******** days prior to ********. CTI will have
no right to sublicense or assign the Co-Detailing right nor to use any contract
service organization to conduct Co-Detailing or ******** activities.

 

  7.3 FTE Funding. In the event that Novartis exercises its Development Rights
and CTI exercises the Co-Detailing Option, Novartis shall reimburse CTI for the
cost of CTI’s FTEs (Detailing) actually Co-Detailing the Product and its FTEs
(********) actually working on the Product during the Co-Detailing Period,
********. Such reimbursements shall be made quarterly in arrears, payable in
accordance with Section 9.1(c), at the FTE Rate (Detailing) and FTE Rate
(********), as applicable, but (i) in no event shall either such rate materially
exceed ********, and (ii) in no event shall the aggregate amount of such
reimbursement obligation exceed ******** in any calendar year. In no event shall
CTI be entitled to compensation or other payments from Novartis or its
Affiliates pursuant to Section 7 except as specifically set forth in this
Section 73.

 

  7.4 Co-Detailing Activities. During the Co-Detailing Period, Novartis, in
consultation with the US JMC, shall establish the sales and ******** field force
deployment, strategies, performance standards and training procedures and a
written plan for Product Commercialization activities in the US. (Without
limiting the generality of the foregoing, Novartis shall in its sole discretion
determine whether, and the extent to which, the CTI ******** will engage in any
activities relating to investigator sponsored studies, including interactions
with physicians relating to the conduct of such studies.) Following
establishment of such written plan, the Parties shall use Commercially
Reasonable Efforts to perform their respective activities in accordance with
such plan. In addition, Novartis shall establish commercially reasonable
standards required to be met by each Party’s field sales force and ******** in
connection with the Detailing and ******** activities relating to the Product.
During the Co-Detailing Period, the CTI Sales Force and CTI ******** shall be
required to meet the same performance standards as the Novartis field sales and
******** force. Each Party will cause its sales and ******** teams and its other
employees and agents to comply with all applicable laws, regulations and
industry guidelines and Novartis policies in connection with the Co-Detailing
and any other activity with respect to the

The information marked by ******** has been omitted by a request for
confidential treatment.

The omitted portion has been filed separately with the Commission.

 

26



--------------------------------------------------------------------------------

Product. Neither Party shall make any false or misleading representations to
customers or others regarding the other Party or its Affiliates or the Product
and will not make any statements, representations, warranties or guarantees with
respect to the efficacy, safety, specifications, features or capabilities of the
Product that are not consistent with the applicable current package insert or
other documentation accompanying or describing the Product, including the
disclaimers that have been provided by Novartis or any of its Affiliates to CTI;
provided that the Parties may distribute information concerning the Product or
its use, including scientific articles, reference publications and healthcare
economic information, in accordance with applicable laws, regulations and
industry guidelines and Novartis policies, and subject to the direction and
oversight of the US JMC. For the avoidance of doubt, in Co-Detailing activities
with respect to the Product, each Party shall use promotional, advertising,
communication and educational materials and information that have been approved
by Novartis or its Affiliates in their sole discretion, without consultation
with CTI, in accordance with any internal procedures as applicable. Neither
Party shall make any negative statements about any other products of the other
Party or any of its Affiliates in an effort to promote the Product.

 

  7.5 Termination of Co-Detailing. Novartis may, in its sole discretion,
terminate the Co-Detailing and ******** activities of CTI (and, in such event,
the Co-Detailing Period shall terminate) in the event of the occurrence of any
of the following: (a) CTI fails to establish CTI Personnel that meet the
parameters regarding their composition, qualifications and training established
pursuant to Section 7.2 prior to Launch of the Product in the US; (b) the CTI
Personnel fail to meet the performance standards established pursuant to
Section 7.4 for ********; (c) as specifically provided in Section 7.1(b); or
(d) as specifically provided in Section 13.5 upon a Change of Control.

 

8. FINANCIAL PROVISIONS

 

  8.1 Purchase of Common Stock. Concurrently herewith, CTI and Novartis Pharma
AG, an Affiliate of Novartis, have entered into a separate Securities Purchase
Agreement pursuant to which Novartis Pharma AG will purchase and CTI will sell
shares of CTI’s common stock on the terms provided therein.

 

  8.2 Milestone Payments. In consideration of the granting of the licenses and
rights to Novartis hereunder, in the event that Novartis exercises its
Development Rights, then from and after the Novartis Development Commencement
Date, upon achievement of each of the applicable Milestones set forth in
clause (a) below, the corresponding one-time Milestone Payments shall be payable
by Novartis to Licensor in accordance with Section 9.1(a). In the event that any
Milestone is achieved prior to the Novartis Development Commencement Date, upon
Novartis’ exercise of its Development Rights (and transfer by Licensor to
Novartis of the applicable Product Approval, to the extent not previously
transferred) the corresponding one-time Milestone Payment shall be payable by
Novartis to Licensor in accordance with Section 9.1(a).

The information marked by ******** has been omitted by a request for
confidential treatment.

The omitted portion has been filed separately with the Commission.

 

27



--------------------------------------------------------------------------------

  (a) Milestone Payments.

 

MILESTONE

  

PAYMENT

Product Approvals in the US:

  

•      Receipt by Novartis or receipt by Licensor and transfer to Novartis of
Product Approval for the Product with an Acceptable Label in the US for First
Line treatment of NSCLC or Second Line treatment of NSCLC

  

********

•      Receipt by Novartis or receipt by Licensor and transfer to Novartis of
Product Approval for the Product with an Acceptable Label in the US for the
treatment of Ovarian cancer

  

********

•      Receipt by Novartis or receipt by Licensor and transfer to Novartis of
the first Product Approval for the Product with an Acceptable Label in the US
for the treatment of any one of the following cancers: Breast, Prostate, Head
and Neck or Radiosensitization

  

********

Product Approvals in Europe:

  

•      Receipt by Novartis or receipt by Licensor and transfer to Novartis of
Product Approval for the Product with an Acceptable Label in Europe for First
Line treatment of NSCLC or Second Line treatment of NSCLC

  

********

•      Receipt by Novartis or receipt by Licensor and transfer to Novartis of
Product Approval for the Product with an Acceptable Label in Europe for the
treatment of Ovarian cancer

  

********

•      Receipt by Novartis or receipt by Licensor and transfer to Novartis of
the first Product Approval for the Product with an Acceptable Label in Europe
for the treatment of any one of the following cancers: Breast, Prostate, Head
and Neck or Radiosensitization

  

********

Product Approvals in Japan:

  

•      Receipt by Novartis or receipt by Licensor and transfer to Novartis of
Product Approval for the Product with an Acceptable Label in Japan for First
Line treatment of NSCLC or Second Line treatment of NSCLC

  

********

•      Receipt by Novartis or receipt by Licensor and transfer to Novartis of
Product Approval for the Product with an Acceptable Label in Japan for the
treatment of Ovarian cancer

  

********

The information marked by ******** has been omitted by a request for
confidential treatment.

The omitted portion has been filed separately with the Commission.

 

28



--------------------------------------------------------------------------------

•      Receipt by Novartis or receipt by Licensor and transfer to Novartis of
the first Product Approval for the Product with an Acceptable Label in Japan for
the treatment of any one of the following cancers: Breast, Prostate, Head and
Neck or Radiosensitization

   ********

Sales Milestones:

  

•      The first achievement of Net Sales of Product in the Territory in any
Calendar Year of US$1 billion

  

********

•      The first achievement of Net Sales of Product in the Territory in any
Calendar Year of US$1.5 billion

  

********

•      The first achievement of Net Sales of Product in the Territory in any
Calendar Year of US$2 billion

  

********

Total Potential Milestone Payments to Licensor   

US$270 million

 

  (b) For the avoidance of doubt: (i) a Milestone shall be deemed achieved by
the relevant Party if achieved by such Party or its Affiliate, (ii) each
Milestone Payment shall be payable only on the first occurrence of the
Milestone, (iii) none of the Milestone Payments shall be payable more than once
and (iv) in the event that all of the Sales Milestones set forth in
Section 8.2(a) above are achieved in a single calendar year, the aggregate
Milestone Payments payable by Novartis in accordance with Section 9.1(a) with
respect to such Sales Milestones would be US$150 million.

 

  8.3 Royalty Payments. In consideration of the granting of the licenses and
rights to Novartis hereunder, during the applicable Royalty Term (as defined in
Section 9.2) Novartis will make royalty payments to Licensor on Net Sales of
Products in the Territory by Novartis, its Affiliates and their respective
sublicensees, at the applicable rates set forth below.

 

Aggregate Net Sales of Product in

the Territory in any Calendar Year

   Royalty Rate The Portion of Net Sales less than or equal to US$750 million   
******** The Portion of Net Sales over US$750 million    ********

 

  8.4 Third Party Obligations.

 

  (a) In the event that Novartis determines that it is necessary to obtain a
license from a Third Party to Patent Rights or Know-How in order to enable it to
Develop, register, manufacture, use, sell or import Product, then ******** of
all

The information marked by ******** has been omitted by a request for
confidential treatment.

The omitted portion has been filed separately with the Commission.

 

29



--------------------------------------------------------------------------------

of the royalties or other payments paid to such Third Party(ies) shall be
creditable in whole or in part by Novartis in its discretion against (i) royalty
payments due to Licensor by Novartis with respect to the Net Sales of such
Product and/or (ii) any subsequent Milestone Payments that become due hereunder;
provided, that if the Third Party Patent Rights or Know-How (x) were obtained by
the Third Party pursuant to, or are asserted by the Third Party based, directly
or indirectly, on contractual relationships with Licensor, its Affiliates or
their respective predecessors or (y) are asserted by any party (or its
successors or assigns) to an Existing Third Party License Agreement, then one
hundred percent (100%) of such royalties and other payments will be so
creditable. Notwithstanding the above, Novartis shall not be entitled to so
deduct such royalties or other payments unless it shall have given Licensor
written notice at least three (3) months prior to such deduction of its
intention to do so together with a description of why it believes it was
necessary to obtain such license from a Third Party.

 

  (b) Licensor shall remain responsible for the payment of royalties and other
payment obligations, if any, due to Third Parties under any Licensor Technology
which has been licensed to Licensor and is sublicensed to Novartis hereunder,
including without limitation any payments due under the Existing Third Party
License Agreements.

 

  (c) To the extent required under any license agreement pursuant to which a
Third Party licenses intellectual property to a Party in respect of the Product,
either Party may disclose to the Third Party information regarding the
Development status and Net Sales of the Products which are the subject of such
license agreement; provided, however, that such disclosure is limited to the
amount required under the license agreement and is subject to confidentiality
undertakings with respect to the information at least as restrictive as the
terms of this Agreement.

 

  8.5 Reduction in Royalty Rate. For any period during the Royalty Term in which
(i) the sale of a Product in any country is not covered by a Valid Claim of
Licensor Patents covering the composition of matter of such Product or the use
for which such Product is being sold in such country or (ii) a product
containing the Compound (including a generic version of the Product or Compound)
is being sold by a Third Party in any country, then the royalty applicable to
Net Sales of such Product in such country during such period shall be reduced by
********.

 

  8.6 No Projections. Licensor and Novartis acknowledge and agree that nothing
in this Agreement shall be construed as representing an estimate or projection
of anticipated sales of any Product, and that the Milestones and Net Sales
levels set forth in Sections 8.2 and 8.3 or elsewhere in this Agreement or that
have otherwise been discussed by the Parties are merely intended to define the
Milestone Payments and royalty obligations to Licensor in the event such
Milestones and/or Net Sales levels are achieved. NEITHER LICENSOR NOR NOVARTIS
MAKES ANY REPRESENTATION OR WARRANTY, EITHER EXPRESS OR IMPLIED, THAT IT WILL BE
ABLE TO SUCCESSFULLY COMMERCIALIZE ANY PRODUCT OR, IF COMMERCIALIZED, THAT ANY
PARTICULAR NET SALES LEVEL OF SUCH PRODUCT WILL BE ACHIEVED.

The information marked by ******** has been omitted by a request for
confidential treatment.

The omitted portion has been filed separately with the Commission.

 

30



--------------------------------------------------------------------------------

9. REPORTS AND PAYMENT TERMS

 

  9.1 Payment Terms.

 

  (a) Licensor shall provide Novartis with written notice of the achievement of
each Milestone which is achieved prior to the Novartis Development Commencement
Date, within thirty (30) days after such achievement. Novartis shall provide CTI
with written notice of the achievement of each Milestone which is achieved after
the Novartis Development Commencement Date, within thirty (30) days after such
achievement. After receipt of such notice (if applicable), Licensor shall submit
an invoice to Novartis substantially in the form of Schedule I with respect to
the corresponding Milestone Payment, provided that no such invoice shall be
submitted prior to the Novartis Development Commencement Date and Novartis shall
not be obligated to pay any Milestone unless and until Novartis exercises its
Development Rights hereunder. Novartis shall make the Milestone Payment within
sixty (60) days after receipt of the invoice.

 

  (b) Within thirty (30) days after each Calendar Quarter during the term of
this Agreement following the First Commercial Sale of a Product by Novartis, its
Affiliates or sublicensees, Novartis will provide to Licensor the Sales Report,
including the royalties due with respect to such Calendar Quarter. Licensor
shall submit an invoice to Novartis substantially in the form of Schedule I with
respect to such royalty amount. Novartis shall pay such royalty amount within
******** days after receipt of the invoice.

 

  (c) Each Party shall provide to the other Party an invoice for any other
amounts due to it under this Agreement. Payments on such invoices shall be made
within ******** of the other Party’s receipt of the applicable invoice. Invoices
to Novartis shall be substantially in the form set forth in Schedule I.

 

  (d) Payments to each Party shall be made by electronic wire transfer of
immediately available funds to the account of the Party, as designated in
writing to the other Party.

 

  (e) For the avoidance of doubt, no payments shall become due and payable and
neither Party will be obligated to reimburse the other Party for any costs
incurred by the other Party under or in connection with this Agreement unless
and until this Agreement becomes effective in accordance with Section 18.15 and
Novartis exercises its Development Rights.

 

  (f) Unless otherwise specified by CTI to Novartis in writing in accordance
with Section 18.9, all payments by Novartis to Licensor hereunder shall be made
to CTI.

 

  9.2 Royalty Term. Royalties will be payable on a Product-by-Product and
country-by-country basis from First Commercial Sale of such Product in such
country until the later of (a) the expiration of the last to expire Valid Claim
of the Licensor

The information marked by ******** has been omitted by a request for
confidential treatment.

The omitted portion has been filed separately with the Commission.

 

31



--------------------------------------------------------------------------------

Patent Rights claiming the composition of matter of such Product or the use of
such Product which, but for the licenses granted in this Agreement, would be
infringed by the Development, registration, manufacture, use or
Commercialization of such Product in such country or (b) ******** from the First
Commercial Sale of any such Product in such country (“Royalty Term”). Following
the Royalty Term on a Product-by-Product and country-by-country basis, Novartis’
licenses under Section 2.1(a) with respect to such Product shall continue in
effect, but become fully paid-up, royalty-free, exclusive, transferable,
perpetual and irrevocable.

 

  9.3 Currency. All payments under this Agreement shall be payable in USD. When
conversion of payments from any foreign currency is required to be undertaken by
Novartis, the USD equivalent shall be calculated using Novartis’ then-current
standard exchange rate methodology applied in its external reporting (which is
ultimately based on official rates such as Reuters and the European Central
Bank) for the conversion of foreign currency sales into USD.

 

  9.4 Taxes. Licensor will pay any and all taxes levied on account of any
payments made to it under this Agreement. If any taxes are required to be
withheld by Novartis, Novartis will (a) deduct such taxes from the payment made
to Licensor, (b) timely pay the taxes to the proper taxing authority and
(c) send proof of payment to Licensor.

 

  9.5 Records and Audit Rights.

 

  (a) Each Party shall keep complete, true and accurate books and records in
accordance with its Accounting Standards in sufficient detail for the other
Party to determine the payments due and costs incurred under this Agreement,
including the royalties, Development Costs and, during the Co-Detailing Period,
FTE utilization. Each Party will keep such books and records for at least
******** years following the end of the fiscal year to which they pertain.

 

  (b) During the term of this Agreement and for ******** years thereafter, each
Party (“Auditing Party”) shall have the right to appoint an independent,
internationally recognized accounting firm (“Auditor”) to audit the relevant
records of the other Party and its Affiliates (and, in the case of Novartis, its
sublicensees) which are authorized to sell Product or perform obligations of the
Party pursuant to this Agreement (“Audited Party”) to confirm Net Sales,
royalties, Development Costs, FTE utilization (with respect to Licensor) and
other payments for a period covering not more than the preceding ******** fiscal
years; provided, however, that the Auditor is reasonably acceptable to the
Audited Party and before beginning its audit, executes an undertaking reasonably
acceptable to the Audited Party by which the Auditor shall keep confidential all
information reviewed during such audit and any other agreement customarily
required by the Audited Party relating to access to its premises and books and
records. The Auditor shall have the right to disclose to the Auditing Party only
its conclusions regarding the audit, which will remain Confidential Information
of the Audited Party, subject to Section 12.

The information marked by ******** has been omitted by a request for
confidential treatment.

The omitted portion has been filed separately with the Commission.

 

32



--------------------------------------------------------------------------------

  (c) The Audited Party shall make its records (and those of its Affiliates and
sublicensees, as applicable) available for inspection by the Auditor during
regular business hours at the facility(ies) of the Audited Party where such
records are customarily kept, upon reasonable notice from the Auditing Party
solely to verify the accuracy of the reports given, payments due and costs
shared under this Agreement. Such audit right may only be exercised once per
calendar year by the Auditing Party and only once with respect to records
covering any specific fiscal year.

 

  (d) The Auditing Party shall bear the full cost of such audit, unless it
discloses an underpayment of royalties or overbooking of costs by the Audited
Party of more than ******** of the amount of royalties, costs or FTE funding due
or incurred over the audited period, in which case, the Audited Party shall bear
the full cost of such audit. The Audited Party shall promptly remit to the
Auditing Party the amount of any underpayment of royalties or the amount due
because of any overbooking of costs or FTEs, and Novartis may credit against any
subsequent royalties due to Licensor the amount of any overpayment of royalties.

 

10. INTELLECTUAL PROPERTY RIGHTS

 

  10.1 Ownership of Inventions.

 

  (a) All inventions arising from the Parties’ activities under this Agreement,
including patent applications and patents covering such inventions
(collectively, “Inventions”), made solely by employees or consultants of a Party
shall be owned by such Party.

 

  (b) All Inventions made jointly by employees or consultants of both Parties
(“Joint Inventions”) shall be owned jointly by the Parties in equal shares.

 

  (c) Determination of inventorship shall be made in accordance with US patent
laws.

 

  (d) Licensor’s rights in any Inventions made under this Agreement and its
interest in any Joint Inventions shall be included in the Licensor Technology
for purposes of this Agreement, including Section 2.1.

 

  (e) In the event of any disagreement between the Parties regarding the
inventorship or ownership of any Invention, the Parties shall refer such dispute
to a neutral Third Party patent attorney or other appropriately qualified person
who is neither a current or former employee or director of, nor a current or
former consultant or outside counsel to, either Party and who is mutually agreed
upon by the Parties.

 

  10.2 Patent Prosecution.

 

  (a) The Licensor Patent Rights in existence as of the Execution Date are
listed in Schedule B hereto. The Parties shall update such Schedule as
appropriate (and at least once per Calendar Quarter) to add to Schedule B each
Patent filed after the Execution Date that is owned or Controlled by Licensor or
its Affiliates which would constitute a Licensor Patent hereunder.

The information marked by ******** has been omitted by a request for
confidential treatment.

The omitted portion has been filed separately with the Commission.

 

33



--------------------------------------------------------------------------------

  (b) Licensor, at its expense, will be responsible for filing, prosecuting and
maintaining the Licensor Patent Rights, with Novartis having the right to review
and comment on drafts of substantive patent submissions with respect thereto.
Licensor will keep Novartis regularly and fully informed of the status of such
Licensor Patent Rights and provide copies of all substantive documentation
submitted to, or received from, the patent offices in connection therewith.

 

  (c) Licensor shall give timely notice to Novartis of any decision not to file
applications for, or to cease prosecution and/or maintenance of, or not to
continue to pay the expenses of prosecution and/or maintenance of, any Licensor
Patent Right on a country-by-country basis and, in such case, shall permit
Novartis, at its sole discretion and expense, to file or to continue prosecution
or maintenance of such Licensor Patent Right. Licensor will provide such notice
at least ******** days prior to any filing or payment due date, or any other due
date that requires action, in connection with such Patent Right. If Novartis
assumes responsibility for any Licensor Patent Right pursuant to this Section,
then Novartis shall have the right to offset the amount of all costs incurred by
Novartis in connection with filing, prosecuting and maintaining such Licensor
Patent Right, if not previously reimbursed, in whole or in part, against any
Milestone Payments or royalties due to Licensor hereunder.

 

  (d) Novartis, at its expense, will be solely responsible for filing,
prosecuting and maintaining any Patent Rights owned solely by Novartis at its
own expense.

 

  (e) Novartis, at its expense, will be responsible for filing, prosecuting and
maintaining the Joint Patents, with Licensor having the right to review and
comment on drafts of substantive patent submissions with respect thereto.
Novartis will keep Licensor regularly and fully informed of the status of such
Joint Patents and provide copies of all substantive documentation submitted to,
or received from, the patent offices in connection therewith. Licensor will
assist Novartis in connection with the prosecution and maintenance of such Joint
Patents, including by providing access to relevant persons and executing all
required documentation.

 

  (f) Novartis shall give timely notice to Licensor of any decision not to file
applications for, or to cease prosecution and/or maintenance of, or not to
continue to pay the expenses of prosecution and/or maintenance of, any Joint
Patent on a country-by-country basis and, in such case, shall permit Licensor,
at its sole discretion and expense, to file or to continue prosecution or
maintenance of such Joint Patent. Novartis will provide such notice at least
******** days prior to any filing or payment due date, or any other due date
that requires action, in connection with such Patent Right.

 

  (g) The Parties agree that Joint Patents shall be exclusively licensed to
Novartis in accordance with the terms of this Agreement.

 

  10.3 Patent Infringement.

 

  (a) Each Party will promptly notify the other of any infringement by a Third
Party of any Licensor Patent Rights or Joint Patents of which it becomes aware,
including

The information marked by ******** has been omitted by a request for
confidential treatment.

The omitted portion has been filed separately with the Commission.

 

34



--------------------------------------------------------------------------------

any “patent certification” filed by a Third Party FDA application which
references the foregoing (collectively “Third Party Infringement”), provided
that in the event of a “patent certification,” such notice shall be given within
******** days.

 

  (b) Prior to the exercise by Novartis of its Development Rights, the Parties
shall mutually agree on a case-by-case basis which Party (the “Selected Party”)
will have the first right to take any action in connection with a Third Party
Infringement, and the other Party (the “Other Party”) shall have the right, at
its own expense, to be represented in any such action by counsel of its own
choice. If the Selected Party fails to bring an action or proceeding with
respect to, or to terminate, infringement of any such Licensor Patent Right or
Joint Patent (i) within ******** days following the notice of alleged
infringement or (ii) prior to ******** days before the time limit, if any, set
forth in the appropriate laws and regulations for the filing of such actions or
for the prevention of the loss of a material right, whichever comes first, the
Other Party shall have the right to bring and control any such action at its own
expense and by counsel of its own choice, and the Selected Party shall have the
right, at its own expense, to be represented in any such action by counsel of
its own choice; provided, however that if the Selected Party notifies the Other
Party in writing prior to ten (10) days before such time limit for the filing of
any such action that the Selected Party intends to file such action before the
time limit, then the Selected Party shall be obligated to file such action
before the time limit, and the Other Party will not have the right to bring and
control such action.

 

  (c) After the exercise by Novartis of its Development Rights, Novartis will
have the first right to take any action in connection with a Third Party
Infringement as it reasonably determines appropriate (including the right to
take control of any ongoing action or proceeding at the time of such exercise
which is being controlled by Licensor), and Licensor shall have the right, at
its own expense, to be represented in any such action by counsel of its own
choice. If Novartis fails to bring an action or proceeding with respect to, or
to terminate, infringement of any such Licensor Patent Right or Joint Patent
(i) within ******** days following the notice of alleged infringement or
(ii) prior to ******** days before the time limit, if any, set forth in the
appropriate laws and regulations for the filing of such actions, whichever comes
first, Licensor shall have the right, upon written approval of Novartis (such
approval not to be unreasonably withheld), to bring and control any such action
at its own expense and by counsel of its own choice, and Novartis shall have the
right, at its own expense, to be represented in any such action by counsel of
its own choice; provided, however, that if Novartis notifies Licensor in writing
prior to ten (10) days before such time limit for the filing of any such action
that Novartis intends to file such action before the time limit, then Novartis
shall be obligated to file such action before the time limit, and Licensor will
not have the right to bring and control such action.

 

  (d) At the request and expense of the Party controlling a Third Party
Infringement action, the other Party shall provide reasonable assistance in
connection therewith, including by executing any required documents and joining
as a party to the action if required.

The information marked by ******** has been omitted by a request for
confidential treatment.

The omitted portion has been filed separately with the Commission.

 

35



--------------------------------------------------------------------------------

  (e) Any recoveries resulting from an action relating to a claim of Third Party
Infringement shall first be applied against payment of each Party’s costs and
expenses in connection therewith. In the event that Novartis brought such
action, any remainder shall be retained by (or if received by Licensor, paid to)
Novartis; provided, however, that if any such remainder is pursuant to a
Licensor Patent covering a Product on which Licensor is entitled to a royalty
hereunder, then Licensor’s written designee shall be entitled to a royalty on
such remainder at the applicable rate set forth in Section 8.3 as if the amount
of such remainder were Net Sales. In the event that Licensor brought such
action, ********.

 

  10.4 Defense of Actions.

 

  (a) In the event that a declaratory judgment or similar action alleging the
invalidity or non-infringement of any of the Licensor Patent Rights or Joint
Patents is initiated by any Third Party, each Party will promptly notify the
other. Prior to the exercise by Novartis of its Development Rights, the Parties
shall mutually agree on a case-by-case basis which Party will have the right to
defend and control such action. After the exercise by Novartis of its
Development Rights, Novartis shall have the right to defend and control such
action. In the event that Novartis is defending and controlling any such action,
then, at Novartis’ request and expense, Licensor shall provide reasonable
assistance to Novartis in connection therewith, including by executing any
required documents and joining as a party to the action if required. The Party
defending and controlling any such action shall give the other Party timely
notice of any proposed settlement of any such proceeding relating to a Licensor
Patent Right or Joint Patent and shall not enter into such settlement admitting
the invalidity of, or otherwise impairing Licensor’s or, if Novartis is such
other Party, Novartis’ rights in, such Patent Rights without the prior written
consent of such other Party.

 

  10.5 Trademarks.

 

  (a) Prior to the exercise by Novartis of its Development Rights, Licensor
shall have the right, pursuant to the license granted to Licensor pursuant to
Section 2.3(b), to brand the Product using the Licensor Trademarks.

 

  (b) After the exercise by Novartis of its Development Rights, Novartis shall
have the right to brand the Product using Novartis related trademarks and trade
names and any other trademarks and trade names it determines appropriate for the
Product, which may vary by country or within a country (“Product Marks”).
Novartis shall own all rights in the Product Marks and register and maintain the
Product Marks in the countries and regions it determines reasonably necessary.
In addition, Novartis shall have the right to brand the Product using the
Licensor Trademarks. In the event that CTI exercises the Co-Detailing Option,
Novartis shall use, solely in the United States and during the Co-Detailing
Period, in

The information marked by ******** has been omitted by a request for
confidential treatment.

The omitted portion has been filed separately with the Commission.

 

36



--------------------------------------------------------------------------------

connection with all packaging, literature, labels and other printed matters, to
the extent permitted by law, the statement with a reasonable degree of
prominence that the Product is licensed from CTI together with the CTI name or
logo; provided, however, that Novartis’ obligation under this sentence shall not
apply to any primary packaging of the Product (i.e., packaging that is in direct
contact with the Product itself, including but not limited to vials, blister
packs, tablets and capsules, other than pill bottles).

 

  10.6 Drug Price Competition and Patent Term Restoration Act.

 

  (a) The Parties agree to cooperate in an effort to avoid loss of any Patent
Rights which may otherwise be available to the Parties hereto under the
provisions of the Drug Price Competition and Patent Term Restoration Act of 1984
or comparable laws outside the US, including by executing any documents as may
be reasonably required. In particular, the Parties shall cooperate with each
other in obtaining patent term restoration or supplemental protection
certificates or their equivalents in any country and region where applicable to
the Licensor Patent Rights or Joint Patents. Licensor shall provide all
reasonable assistance to Novartis, including permitting Novartis to proceed with
applications for such in the name of Licensor, if so required.

 

  (b) The Parties shall cooperate in determining, if applicable, which of
Licensor Patent Rights the Parties will attempt to extend, which determination
shall be made by the JSC.

 

  (c) Each Party shall provide reasonable assistance to the other, including by
executing any required documents and providing any relevant patent information
to the other so that the NDA or MAA applicant, as applicable, may inform the FDA
or other Regulatory Authority.

 

11. NON-COMPETITION

 

  11.1 Non-Competition. During the Non-Compete Period, neither Party shall,
anywhere in the Territory, market, promote, advertise, sell or offer to sell (or
license or collaborate with a Third Party pursuant to a Third Party
Collaboration to do any of the foregoing) a Competing Product. Notwithstanding
any other provision hereof, this Section 11.1 shall not apply to (i) activities
conducted by either Party or its Affiliates pursuant to and in accordance with
this Agreement or (ii) the conduct of Third Parties that are parties to standard
distribution agreements of Novartis or its Affiliates with Third Parties in
countries where Novartis does not have a commercial entity established.

 

  11.2 Acquired Competing Products.

 

  (a) If a Party (the “Subject Party”) is acquired by, acquires or merges with
or into a Third Party and the entity which the Subject Party acquires or is
acquired by or with which it merges is directly or indirectly marketing,
promoting, advertising, selling or offering to sell (or collaborating with a
Third Party pursuant to a Third Party Collaboration to do any of the foregoing)
a Competing Product, then the Subject Party shall use reasonable commercial
efforts to divest or exclusively out-license

 

37



--------------------------------------------------------------------------------

its rights to such Competing Product to a Third Party as soon as is practicable.
In the event the Subject Party is unable to divest or exclusively out-license
such Competing Product to a Third Party within ******** of the consummation of
such acquisition or merger, such Party shall not directly or indirectly conduct
any further marketing, promoting, advertising, selling or offering to sell
activities (or collaborate with a Third Party pursuant to a Third Party
Collaboration to do any of the foregoing) with respect to such Competing Product
until the Non-Compete Period has expired. Notwithstanding the foregoing, the
Subject Party shall be permitted to complete clinical trials and other studies
which were on-going at the time such Competing Product was acquired.

 

  (b) Notwithstanding the foregoing paragraph (a), if Novartis is the Subject
Party, it shall have the right, exercisable within ******** of the consummation
of such acquisition or merger, to elect to retain rights to the Competing
Product, in which case, (i) it shall pay royalties on Net Sales of the Competing
Product as if it were a Product hereunder during the Non-Compete Period or
(ii) if the Competing Product is being sold by a Third Party pursuant to a Third
Party Collaboration, it shall pay royalties on payments received by it in
respect of sales of or profits earned on the Competing Product.

 

  11.3 Affiliates. For purposes of this Section 11, any act or activity
undertaken, or failure to act, by an Affiliate of a Party, which, if committed
by such Party would constitute a breach of this Section 11, shall constitute a
breach by such Party.

 

  11.4 Generic Products. Notwithstanding the foregoing, none of the provisions
of this Section 11 shall apply to any generic pharmaceutical product Controlled
by Novartis or its Affiliates ********.

 

12. CONFIDENTIALITY

 

  12.1 Duty of Confidence.

 

  (a) Subject to the other provisions of this Section 12, all Confidential
Information disclosed by a Party or its Affiliates under this Agreement will be
maintained in confidence and otherwise safeguarded by the recipient Party. The
recipient Party may only use the Confidential Information for the purposes of
this Agreement and pursuant to the rights granted to the recipient Party under
this Agreement. Subject to the other provisions of this Section 12, each Party
shall hold as confidential such Confidential Information of the other Party or
its Affiliates in the same manner and with the same protection as such recipient
Party maintains its own confidential information. Subject to the other
provisions of this Section 12, a recipient Party may only disclose Confidential
Information of the other Party to employees, agents, contractors, consultants
and advisers of the Party and its Affiliates and sublicensees and to Third
Parties to the extent reasonably necessary

The information marked by ******** has been omitted by a request for
confidential treatment.

The omitted portion has been filed separately with the Commission.

 

38



--------------------------------------------------------------------------------

for the purposes of, and for those matters undertaken pursuant to, this
Agreement; provided that such Persons are bound to maintain the confidentiality
of the Confidential Information in a manner consistent with the confidentiality
provisions of this Agreement.

 

  (b) With respect to Licensor’s obligations under this Section 12, all Licensor
Know-How shall be considered Confidential Information of Novartis and Licensor
shall maintain in confidence and otherwise safeguard such Licensor Know-How as
such in accordance with this Section 12.

 

  12.2 Exceptions. The obligations under this Section shall not apply to any
information to the extent the recipient Party can demonstrate by competent
evidence that such information:

 

  (a) is (at the time of disclosure) or becomes (after the time of disclosure)
known to the public or part of the public domain through no breach of this
Agreement by the recipient Party or its Affiliates;

 

  (b) was known to, or was otherwise in the possession of, the recipient Party
or its Affiliates prior to the time of disclosure by the disclosing Party or its
Affiliate;

 

  (c) is disclosed to the recipient Party or an Affiliate on a non-confidential
basis by a Third Party who is entitled to disclose it without breaching any
confidentiality obligation to the disclosing Party or any of its Affiliates; or

 

  (d) is independently developed by or on behalf of the recipient Party or its
Affiliates, as evidenced by its written records, without reference to the
Confidential Information disclosed by the disclosing Party or its Affiliates
under this Agreement.

 

  12.3 Authorized Disclosures.

 

  (a) In addition to disclosures allowed under Section 12.1, Novartis may
disclose Confidential Information belonging to Licensor or its Affiliates to the
extent such disclosure is necessary in the following instances: (i) filing or
prosecuting Patent Rights as permitted by this Agreement; (ii) in connection
with Regulatory Filings for Products Novartis has a license or right to Develop
hereunder; (iii) prosecuting or defending litigation as permitted by this
Agreement; (iv) complying with applicable court orders or governmental
regulations; or (v) to the extent otherwise necessary or appropriate in
connection with exercising the license and other rights granted to it hereunder.

 

  (b) In the event the recipient Party is required to disclose Confidential
Information of the disclosing Party by law or in connection with bona fide legal
process, such disclosure shall not be a breach of this Agreement; provided that
the recipient Party (i) informs the disclosing Party as soon as reasonably
practicable of the required disclosure, (ii) limits the disclosure to the
required purpose, and (iii) at the disclosing Party’s request and expense,
assists in an attempt to object to or limit the required disclosure.

 

39



--------------------------------------------------------------------------------

13. TERM AND TERMINATION

 

  13.1 Term. The term of this Agreement will commence upon the Effective Date
and shall continue on a Product-by-Product and country-by-country basis until
the expiration of the last-to-expire Royalty Term with respect to such Product
in such country, unless earlier terminated as provided in this Agreement.

 

  13.2 Termination upon Expiration of the Development Rights Exercise Period. In
the event that Novartis does not exercise its Development Rights during the
Development Rights Exercise Period, this Agreement shall automatically terminate
upon expiration or termination of the Development Rights Exercise Period.

 

  13.3 Termination by Either Party for Cause.

 

  (a) If either Novartis or Licensor is in material breach of any material
obligation hereunder, the non-breaching Party may give written notice to the
breaching Party specifying the claimed particulars of such breach, and in the
event such material breach is not cured within ninety (90) days after such
notice, the non-breaching Party shall have the right thereafter to terminate
this Agreement immediately by giving written notice to the breaching Party to
such effect; provided, however, that if such breach is capable of being cured,
but cannot be cured within such ninety (90) day period, and the breaching Party
initiates actions to cure such breach within such period and thereafter
diligently pursues such actions, the breaching Party shall have such additional
period as is reasonable in the circumstances to cure such breach. Any
termination by any Party under this Section shall be without prejudice to any
damages or other legal or equitable remedies to which it may be entitled from
the other Party.

 

  (b) Either Licensor or Novartis may terminate this Agreement without notice
upon the Bankruptcy of the other Party.

 

  13.4 Termination by Novartis Without Cause. Novartis may terminate this
Agreement without cause at any time after the Effective Date (i) in its entirety
on thirty (30) days written notice prior to the exercise by Novartis of its
Development Rights or (ii) on a Product-by-Product or country-by-country basis
on one hundred eighty (180) days written notice after the exercise by Novartis
of its Development Rights.

 

  13.5 Change of Control. In the event of a Change of Control of CTI which
involves a Major Pharmaceutical Company, Novartis may, by written notice to
Licensor (or the successor entity) within ******** days after the Change of
Control is consummated (or, if the Change of Control occurs prior to Novartis’
exercise of its Development Rights, within ******** days after the Novartis
Development Commencement Date), terminate ********

The information marked by ******** has been omitted by a request for
confidential treatment.

The omitted portion has been filed separately with the Commission.

 

40



--------------------------------------------------------------------------------

  13.6 Rights in Bankruptcy.

 

  (a) All licenses granted under or pursuant to this Agreement are, and will
otherwise be deemed to be, for purposes of Section 365(n) of the US Bankruptcy
Code (the “Code”), licenses of rights to “intellectual property” as defined
under Section 101 of the Code. The Parties agree that Novartis, as licensee of
such rights under this Agreement, will retain and may fully exercise all of its
rights and elections under the Code. The Parties further agree that, in the
event of the commencement of a bankruptcy proceeding by or against any Licensor
under the Code, Novartis will be entitled to a complete duplicate of (or
complete access to, as appropriate) any such intellectual property and all
embodiments of such intellectual property, and the same, if not already in its
possession, will be promptly delivered to it (i) upon any such commencement of a
bankruptcy proceeding upon its written request therefor, unless such Licensor
elects to continue to perform all of its obligations under this Agreement, or
(ii) if not delivered under (i) above, following the rejection of this Agreement
by or on behalf of such Licensor upon written request therefor by Novartis.

 

  (b) All rights, powers and remedies of Novartis provided for in this
Section 13.6 are in addition to and not in substitution for any and all other
rights, powers and remedies now or hereafter existing at law or in equity
(including, without limitation, under the Code). In the event of the Bankruptcy
of Licensor, Novartis, in addition to the rights, power and remedies expressly
provided herein, shall be entitled to exercise all other such rights and powers
and resort to all other such remedies as may now or hereafter exist at law or in
equity (including, without limitation, under the Code). The Parties agree that
they intend the following Novartis rights to extend to the maximum extent
permitted by law, including, without limitation, for purposes of the Code:
(i) the right of access to any intellectual property (including all embodiments
thereof) of Licensor, or any Third Party with whom Licensor contracts to perform
an obligation of Licensor under this Agreement which is necessary for the
Development, registration, manufacture and/or Commercialization of Products in
the Territory; (ii) the right to contract directly with any Third Party
described in (i) to complete the contracted work, and (iii) the right to cure
any breach of or default under any such agreement with a Third Party and set off
the costs thereof against amounts payable to Licensor under this Agreement.

 

14. EFFECT OF TERMINATION

 

  14.1 Termination by Novartis for Cause. Upon termination of this Agreement by
Novartis pursuant to Section 13.3 after the Novartis Development Commencement
Date:

 

  (a) any licenses granted by Novartis to Licensor will terminate and revert to
Novartis;

 

41



--------------------------------------------------------------------------------

  (b) any licenses and other rights granted by Licensor to Novartis will remain
in effect in accordance with their respective terms (including, without
limitation, Sections 8 and 9); provided that Novartis shall have the right to
offset the full amount of any damages it has suffered as a result of Licensor’s
breach against any Milestone Payments and/or royalties which would otherwise be
payable in accordance with Section 8;

 

  (c) Novartis shall have the right in its discretion to assume responsibility
for the prosecution and/or maintenance of all Licensor Patents, the provisions
of Section 10.2(e) shall apply thereto with respect to all countries (and not
only with respect to countries which were Novartis’ responsibility pursuant to
said Section prior to the termination of this Agreement) in the Territory and
Licensor shall cooperate in transferring to Novartis such prosecution and/or
maintenance rights assumed by Novartis;

 

  (d) the provisions of Section 11 shall survive with respect to Licensor in
accordance with its terms;

 

  (e) the provisions of Section 2.4 shall survive in accordance with its terms;
provided that, notwithstanding anything herein to the contrary, the terms of the
Pixantrone License shall be those set forth in Schedule G-2; and

 

  (f) except as set forth in this Section 14.1 and in Section 14.6, the rights
and obligations of the Parties hereunder shall terminate as of the date of such
termination.

 

  14.2 Termination by Licensor for Cause or by Novartis Without Cause. Upon
termination of this Agreement by Licensor pursuant to Section 13.3, or by
Novartis pursuant to Section 13.4:

 

  (a) any licenses and other rights granted by either Party to the other will
terminate and revert to the granting Party;

 

  (b) Novartis shall provide CTI with copies of its patent files for any
Licensor Patents being prosecuted or maintained by it under Section 10.2 and
shall cooperate in transferring prosecution rights to CTI;

 

  (c) if such termination occurs after the Novartis Development Commencement
Date, CTI shall have a worldwide, exclusive license (with the right to
sublicense with the prior written consent of Novartis, which consent shall not
be unreasonably withheld) under the Novartis Patent Rights that have been used
by Novartis to make, use, sell or import the Product, and Joint Patents, to
make, have made, use, sell, have sold, offer for sale and import the Product for
commercially reasonable royalty to be negotiated in good faith by the Parties;
provided that in the event the Parties are unable to agree upon such royalty
within ninety (90) days following such termination of this Agreement, such
matter shall be resolved in accordance with the Third Party Expert Procedures;

 

  (d) at CTI’s request, Novartis, without consideration, shall assign the
Licensor Trademarks to Licensor or its designated Affiliate;

 

42



--------------------------------------------------------------------------------

  (e) in the event Novartis terminates this Agreement pursuant to Section 13.4,
Section 2.4 shall survive in accordance with its terms; and

 

  (f) except as set forth in this Section 14.2 and in Sections 14.5 and 14.6,
the rights and obligations of the Parties hereunder shall terminate as of the
date of such termination.

 

  14.3 Termination upon Expiration of Development Rights Exercise Period. Upon
termination of this Agreement pursuant to Section 13.2, all rights and
obligations of the Parties under this Agreement (except Section 2.4, which shall
survive in accordance with its terms, and as otherwise provided in Sections 14.5
and 14.6) shall terminate without further liability or obligation of any Party
to the other Party hereunder.

 

  14.4 [Intentionally Omitted].

 

  14.5 Regulatory Filings and Licensor Trademarks. In the event that this
Agreement automatically terminates pursuant to Section 13.2, or this Agreement
is terminated by Novartis or Licensor for any reason other than termination by
Novartis pursuant to Section 13.3, Novartis shall transfer and assign to CTI the
Licensor Trademarks and the Regulatory Filings which had been previously
transferred and assigned to Novartis by Licensor and which are relevant to the
jurisdictions in the Territory in which this Agreement has been terminated.

 

  14.6 Survival. Expiration or termination of this Agreement shall not relieve
the Parties of any obligation accruing prior to such expiration or termination.
Without limiting the foregoing, the provisions of Sections 9, 10.1, 10.2(e) and
(f), 13.6, 14 (including the additional Sections that survive in accordance with
the express terms of Section 14), 16, 17.2 and 18 shall survive expiration or
termination of this Agreement. The provisions of Section 12 (Confidentiality)
shall survive the termination or expiration of this Agreement for a period of
******** years.

 

  14.7 Termination Not Sole Remedy. Termination is not the sole remedy under
this Agreement and, whether or not termination is effected and notwithstanding
anything contained in this Agreement to the contrary, all other remedies will
remain available except as agreed to otherwise herein.

 

15. REPRESENTATIONS, WARRANTIES AND COVENANTS

 

  15.1 Representations and Warranties by Each Party. Each Party represents and
warrants to the other as of the Execution Date that:

 

  (a) it is a corporation duly organized, validly existing, and in good standing
under the laws of its jurisdiction of formation;

 

  (b) it has full corporate power and authority to execute, deliver, and perform
this Agreement, and has taken all corporate action required by law and its
organizational documents to authorize the execution and delivery of this
Agreement and the consummation of the transactions contemplated by this
Agreement;

The information marked by ******** has been omitted by a request for
confidential treatment.

The omitted portion has been filed separately with the Commission.

 

43



--------------------------------------------------------------------------------

  (c) this Agreement constitutes a valid and binding agreement enforceable
against it in accordance with its terms (except as the enforceability thereof
may be limited by Bankruptcy, bank moratorium or similar laws affecting
creditors’ rights generally and laws restricting the availability of equitable
remedies and may be subject to general principles of equity whether or not such
enforceability is considered in a proceeding at law or in equity);

 

  (d) other than compliance with the HSR Act, all consents, approvals and
authorizations from all governmental authorities or other Third Parties required
to be obtained by such Party in connection with this Agreement have been
obtained;

 

  (e) the execution and delivery of this Agreement and all other instruments and
documents required to be executed pursuant to this Agreement, and the
consummation of the transactions contemplated hereby do not and shall not
(i) conflict with or result in a breach of any provision of its organizational
documents, (ii) result in a breach of any agreement to which it is a party; or
(iii) violate any law; and

 

  (f) ********

 

  15.2 Representations and Warranties by Licensor. Licensor represents and
warrants to Novartis as of the Execution Date that:

 

  (a) Schedule B sets forth a complete and accurate list of all Licensor Patent
Rights in existence as of the Execution Date;

 

  (b) Licensor is the sole and exclusive owner or exclusive licensee of all of
the Licensor Patent Rights and Licensor Trademarks free from Encumbrances and is
listed in the records of the appropriate United States and/or foreign
governmental agencies as the sole and exclusive owner of record or exclusive
licensee for each registration, grant and application included in the Licensor
Patent Rights or Licensor Trademarks, as the case may be;

The information marked by ******** has been omitted by a request for
confidential treatment.

The omitted portion has been filed separately with the Commission.

 

44



--------------------------------------------------------------------------------

  (c) Licensor has the right to grant to Novartis the licenses under the
Licensor Technology that it purports to grant hereunder and to assign the
Licensor Trademarks and Regulatory Filings to Novartis hereunder;

 

  (d) Licensor has the right to use and disclose and to enable Novartis to use
and disclose (in each case under appropriate conditions of confidentiality) the
Licensor Know-How free from Encumbrances (other than Encumbrances imposed by
this Agreement);

 

  (e) to the knowledge of Licensor, the issued patents in the Licensor Patent
Rights are valid and enforceable without any claims, challenges, oppositions,
interference or other proceedings pending or threatened and Licensor has filed
and prosecuted patent applications within the Licensor Patent Rights in good
faith and complied with all duties of disclosure with respect thereto. In
addition, to Licensor’s knowledge, Licensor has not committed any act, or
omitted to commit any act, that may cause the Licensor Patent Rights to expire
prematurely or be declared invalid or unenforceable;

 

  (f) except to the extent not yet due, all necessary and material application,
registration, maintenance and renewal fees in respect of the Licensor Patent
Rights and Licensor Trademarks in existence as of the Execution Date have been
paid and, except to the extent not yet due, all necessary documents and
certificates have been filed with the relevant agencies for the purpose of
maintaining such Licensor Patent Rights and Licensor Trademarks;

 

  (g) except for the agreements listed on Schedule J, Licensor has not granted
to any Third Party or other Person, including any academic organization or
agency, any rights to the Compound or Product;

 

  (h) to the best of Licensor’s knowledge, the Development, registration,
manufacture, use or Commercialization of the Compound and/or Product do not
infringe the Patent Rights or misappropriate the Know-How of any Third Party,
nor has Licensor received any written notice alleging such infringement;

 

  (i) Licensor has not initiated or been a party to any proceedings or claims in
which it alleges that any Third Party is or was infringing or misappropriating
any Licensor Technology, nor have any such proceedings been threatened by
Licensor in writing, nor does Licensor know of any valid basis for any such
proceedings;

 

  (j) Licensor has exercised commercially reasonable efforts to obtain from all
individuals who participated in any respect in the invention or authorship of
any Licensor Technology or Licensor Trademarks effective assignments of all
ownership rights of such individuals in such Licensor Technology, either
pursuant to written agreement or by operation of law;

 

  (k) no officer or employee of Licensor is subject to any agreement with any
other Third Party which requires such officer or employee to assign any interest
in any Licensor Technology relating to the Compound and/or Product to any Third
Party;

 

45



--------------------------------------------------------------------------------

  (l) Licensor has taken all reasonable precautions to preserve the
confidentiality of the Licensor Know-How;

 

  (m) Licensor has not entered into a government funding relationship that would
result in rights to any Compound or Product residing in the US Government,
National Institutes of Health or other agency, and the licenses granted
hereunder are not subject to overriding obligations to the US Government as set
forth in Public Law 96-517 (35 U.S.C. 200-204), as amended, or any similar
obligations under the laws of any other country;

 

  (n) other than the Existing Third Party License Agreements, there are no
agreements or arrangements to which Licensor or any of its Affiliates is a party
relating to the Product, Compound, Licensor Patent Rights, Licensor Know-How
and/or Licensor Trademarks that would limit the rights granted to Novartis under
this Agreement with respect to the Products, Compound, Licensor Patent Rights,
Licensor Know-How and/or Licensor Trademarks or that restrict or will result in
a restriction on Novartis’ or its Affiliates’ ability to Develop, manufacture,
register, use or Commercialize the Compound and/or the Product in the Territory;

 

  (o) (i) the License Agreement dated as of October 3, 2001 between CTI and CTI
Technologies, Inc. has been terminated and is no longer in force or effect and
(ii) Licensor has delivered to Novartis a copy of the executed written
termination;

 

  (p) CTI owns one hundred percent (100%) of the capital stock of CTI Europe,
free of all Encumbrances; and

 

  (q) no representation or warranty by Licensor in this Agreement, and no
information contained herein or otherwise delivered by or on behalf of Licensor
or its Affiliates to Novartis in connection with the transactions contemplated
in this Agreement contains any untrue statement of a material fact or omits to
state any material fact necessary in order to make the statements contained
herein or therein not misleading in light of the circumstances under which such
statements were made.

 

  15.3 Representations and Warranties by Licensor Regarding Pixantrone. Licensor
hereby makes all of the representations and warranties set forth in
paragraphs (b) - (o) of Section 15.2, provided that, for purposes of such
representations and warranties, the term “Pixantrone” is deemed substituted for
the terms “Compound” and “Product” in such paragraphs and in the definitions of
Licensor Patents, Licensor Know-How and other defined terms as used therein. In
addition, Licensor represents and warrants that Schedule K sets forth a complete
and accurate list of all Licensor Patent Rights in existence as of the Execution
Date, giving effect to the proviso in the previous sentence. Schedule K shall be
updated from time to time to reflect the change in status of the patent filings
and include any additional patent filings relevant to Pixantrone.

 

  15.4 Covenants of Licensor.

 

  (a) Licensor covenants and agrees that it will not grant any interest in the
Licensor Patents or Licensor Know-How which is inconsistent with the terms and

 

46



--------------------------------------------------------------------------------

conditions of this Agreement, nor shall Licensor assign its right, title or
interest in or to the Licensor Patents or Licensor Know-How to any Third Party
or cause or permit any of the Licensor Technology to be subject to any
Encumbrances other than this Agreement.

 

  (b) Licensor covenants and agrees that if, at any time after execution of this
Agreement, it becomes aware that it or any employee, agent or subcontractor of
Licensor who participated, or is participating, in the performance of any
activities hereunder is on, or is being added to the FDA Debarment List or any
of the three (3) FDA Clinical Investigator Restriction Lists referenced in
Section 15.1(f), it will provide written notice of this to Novartis within two
(2) business days of its becoming aware of this fact.

 

  (c) CTI covenants and agrees that it will not Transfer any capital stock of
CTIT or CTI Europe without the prior written consent of Novartis.

 

  (d) Licensor covenants and agrees that it shall maintain insurance with
respect to its activities and obligations under this Agreement in such amounts
as are commercially reasonable in the industry for companies conducting similar
business and shall require any of its Affiliates undertaking activities under
this Agreement to do the same.

 

  15.5 Existing Third Party License Agreements.

 

  (a) Licensor represents and warrants to Novartis as of the Execution Date as
follows:

 

  (i) Licensor has provided Novartis with a complete, current and accurate copy
of each of the Existing Third Party License Agreements, including all amendments
of each, as such agreements exist on the date hereof;

 

  (ii) except as expressly provided in the Existing Third Party License
Agreements, neither Licensor nor its Affiliates has any commitments or
agreements with any Third Party which would materially, individually or in the
aggregate, interfere with or preclude the fulfillment of its obligations or the
exercise by Novartis of its rights under this Agreement;

 

  (iii) Licensor has carried out all requirements under each of the Existing
Third Party License Agreements that are necessary to enable it to validly grant
sublicenses and other rights to Novartis pursuant to the terms of this
Agreement, and to validly supply and distribute the Compound and Product
pursuant to the terms of the Manufacturing and Supply Agreement, and there are
no other requirements under the Existing Third Party License Agreements
necessary to enable Licensor to validly grant sublicenses or to supply and
distribute the Compound and Product;

 

  (iv) except for the April 30 Licensors and PG-TXL (whose rights are described
in the respective Existing Third Party License Agreement to which such entity is
a party), no Third Party has any right, title or interest in or to the Compound
or Product in the Territory;

 

47



--------------------------------------------------------------------------------

  (v) (A) Licensor has complied at all times with its obligations under the
PG-TXL License Agreement and, to Licensor’s knowledge, PG-TXL has complied at
all times with its obligations under the April 30 License Agreement and
(B) Licensor is not in default, and there are no circumstances existing on the
date hereof which, with notice or the passage of time or both, could reasonably
be expected to result in a default under any of the Existing Third Party License
Agreements;

 

  (vi) to Licensor’s knowledge, no other party to any of the Existing Third
Party License Agreements is in default or breach of such agreement;

 

  (vii) the Existing Third Party License Agreements are in full force and effect
and are legal, valid and binding agreements, enforceable in accordance with
their terms except as enforceability may be limited by bankruptcy, fraudulent
conveyance, insolvency, reorganization, moratorium and other laws relating to or
affecting creditors’ rights generally and by general equitable principles;

 

  (viii) the letter dated July 26, 1999 from John Mendelsohn, M.D., on behalf of
The University of Texas System MD Anderson Cancer Center, to the April 30
Licensors constitutes the “letter to be dated on or about November 16, 1998,
from John Mendelsohn, M.D. to the April 30 Licensors” described in the
definition of “MD Anderson Release” in the PG-TXL License Agreement;

 

  (ix) there are no agreements, arrangements or understandings between PG-TXL
and PG-TXL Company, L.L.C. that would restrict or limit Novartis’ rights
hereunder or impose any obligations (monetary or otherwise) on Novartis or its
Affiliates in respect of the Compound or the Product; and

 

  (x) no Inventions (as defined in the Chugai Agreement) have been conceived or
reduced to practice in connection with or as a result of activities by Chugai
Pharmaceutical Co. Ltd. or its affiliates under the Chugai Agreement.

 

  (b) Licensor covenants and agrees as follows:

 

  (i) with respect to each of the Existing Third Party License Agreements, CTI
will not take any action or fail to take action that (A) constitutes a breach or
default thereunder or gives rise to any right of termination, cancellation or
acceleration thereof, (B) affects the continuation, validity and effectiveness
or terms thereof or (C) affects in any way Novartis’ rights under this
Agreement, the Manufacturing and Supply Agreement or any other agreement between
the Parties or their respective Affiliates entered into in connection herewith;

 

  (ii) absent the prior written consent of Novartis, which may be given or
withheld in its sole discretion, CTI will not (A) amend, alter or modify the
terms of any Existing Third Party License Agreement, (B) grant or withhold any
consent or approval or waive any rights under any Existing

 

48



--------------------------------------------------------------------------------

Third Party License Agreement or (C) take any action to terminate any Existing
Third Party License Agreement;

 

  (iii) on the Effective Date, CTI shall deliver to PG-TXL, in accordance with
the notice delivery procedures set forth in Section 15.06 of the PG-TXL License
Agreement, a written notice in a form satisfactory to Novartis, which notice
shall inform PG-TXL of this Agreement and the assignments set forth in this
Section 15.5 of rights under the PG-TXL License Agreement and shall modify the
notices provision to require that PG-TXL send Novartis copies of any notices
given pursuant to Section 15.06 of the PG-TXL License Agreement;

 

  (iv) CTI shall promptly deliver to Novartis copies of any and all notices
given by or with respect to any party pursuant to any of the Existing Third
Party License Agreements, including without limitation any notice of a
bankruptcy filing;

 

  (v) CTI shall provide prompt written notice to Novartis of any breach of any
of the Existing Third Party License Agreements by CTI or any other party
thereto;

 

  (vi) Novartis, on behalf of CTI may make payments owed by CTI to any other
party to any of the Existing Third Party License Agreements under such Existing
Third Party License Agreement directly to such party;

 

  (vii) CTI will permit Novartis to cure any monetary or non-monetary default or
breach by CTI of any Existing Third Party License Agreements and, subject to
clause (xii) below, to the extent CTI fails to take any actions necessary to
cure any such default or breach of the PG-TXL License Agreement, CTI hereby
assigns to Novartis all applicable rights under the PG-TXL License Agreement
permitting CTI to take such actions;

 

  (viii) in the event of the bankruptcy or similar proceeding of any other party
to an Existing Third Party License Agreement, (A) CTI shall promptly and
diligently exercise all rights and remedies under the Code and/or other
applicable law, including Section 365(n) of the Code, to preserve its license
and other rights under such Existing Third Party License Agreement and (B) if
CTI does not provide adequate assurance of performance in such Bankruptcy
proceeding, Novartis shall have the right to provide adequate assurance of
performance in such proceeding;

 

  (ix) CTI hereby assigns to Novartis all of its rights under Sections 14.01(b),
(c) and (d) and 14.02 of the PG-TXL License Agreement;

 

  (x) Novartis shall have the right to offset the full amount of any payments
made and costs or expenses incurred by Novartis or its Affiliates in exercising
any of its rights under clauses (vi), (vii), (viii) and/or (ix) above and/or
Section 14.01(c) of the PG-TXL License Agreement (which is assigned to Novartis
pursuant to clause (ix) above), in whole or in part, against any Milestone
Payments, royalties, reimbursements or other amounts due to CTI hereunder;

 

49



--------------------------------------------------------------------------------

  (xi) subject to clause (xii) below, CTI hereby designates and appoints
Novartis its true and lawful attorney, with full power of substitution, in its
name, place, and stead to take any and all actions and execute and deliver any
and all documents, instruments or agreements that are necessary or appropriate
for Novartis to exercise its rights under this Section 15.5(b). This power of
attorney shall be coupled with an interest and shall expire upon the termination
of this Agreement pursuant to Section 13; and

 

  (xii) anything herein to the contrary notwithstanding, (A) CTI shall remain
liable under the Existing Third Party License Agreements, to the extent set
forth therein, to perform all of its duties and obligations thereunder to the
same extent as if this Agreement had not been executed, (B) the exercise by
Novartis of any of the rights hereunder shall not release CTI from any of its
duties or obligations under the Existing Third Party License Agreements and
(C) Novartis shall not have any obligation or liability under the Existing Third
Party License Agreements by reason of this Agreement, nor shall Novartis be
obligated to perform any of the obligations or duties of CTI thereunder or to
take any action to collect or enforce any of the Existing Third Party License
Agreements.

 

16. INDEMNIFICATION; LIABILITY

 

  16.1 Indemnification by Licensor. Licensor shall indemnify and hold Novartis
and its Affiliates, and their respective officers, directors, employees,
contractors, agents and assigns, harmless from and against any Claims against
Novartis or any of the foregoing persons arising or resulting from:

 

  (a) Licensor’s actions in connection with the Development and manufacture of
the Compound and/or Product under this Agreement or the Manufacturing and Supply
Agreement;

 

  (b) the negligence or willful misconduct of Licensor; or

 

  (c) the breach of any of the covenants, warranties and representations made by
Licensor to Novartis under this Agreement.

Licensor shall only be obliged to so indemnify and hold Novartis harmless to the
extent that such Claims do not arise from the breach, negligence or willful
misconduct of Novartis.

 

  16.2 Indemnification by Novartis. Novartis shall indemnify and hold Licensor
and its Affiliates, and their respective officers, directors, employees,
contractors, agents and assigns, harmless from and against any Claims against
Licensor or any of the foregoing persons arising or resulting from:

 

  (a) Novartis’, its Affiliates’ and its sublicensees’ actions in connection
with the Development or Commercialization of the Compound and/or Product under
this Agreement;

 

50



--------------------------------------------------------------------------------

  (b) the negligence or willful misconduct of Novartis; or

 

  (c) the breach of any of the covenants, warranties and representations made by
Novartis to Licensor under this Agreement.

Novartis shall only be obliged to so indemnify and hold Licensor harmless to the
extent that such Claims do not arise from the breach, negligence or willful
misconduct of Licensor.

 

  16.3 Indemnification Procedure.

 

  (a) A Party hereto or any of its Affiliates seeking indemnification hereunder
(“Indemnified Party”) shall notify the other Party (“Indemnifying Party”) in
writing reasonably promptly after the assertion against the Indemnified Party of
any claim or allegation by a Third Party (“Third Party Claim”) in respect of
which the Indemnified Party intends to base a claim for indemnification
hereunder, but the failure or delay so to notify the Indemnifying Party shall
not relieve the Indemnifying Party of any obligation or liability that it may
have to the Indemnified Party except to the extent that the Indemnifying Party
demonstrates that its ability to defend or resolve such Third Party Claim is
adversely affected thereby.

 

  (b) Subject to the provisions of sub-Sections (d) and (e) below, the
Indemnifying Party shall have the right, upon written notice given to the
Indemnified Party within thirty (30) days after receipt of the notice from the
Indemnified Party of any Third Party Claim to assume the defense and handling of
such Third Party Claim, at the Indemnifying Party’s sole expense, in which case
the provisions of sub-Section (c) below shall govern.

 

  (c) The Indemnifying Party shall select counsel reasonably acceptable to the
Indemnified Party in connection with conducting the defense and handling of such
Third Party Claim, and the Indemnifying Party shall defend or handle the same in
consultation with the Indemnified Party, and shall keep the Indemnified Party
timely apprised of the status of such Third Party Claim. The Indemnifying Party
shall not, without the prior written consent of the Indemnified Party, agree to
a settlement of any Third Party Claim which could lead to liability or create
any financial or other obligation on the part of the Indemnified Party for which
the Indemnified Party is not entitled to indemnification hereunder, or would
involve any admission of wrongdoing on the part of the Indemnified Party. The
Indemnified Party shall cooperate with the Indemnifying Party, at the request
and expense of the Indemnifying Party, and shall be entitled to participate in
the defense and handling of such Third Party Claim with its own counsel and at
its own expense. Notwithstanding the foregoing, in the event the Indemnifying
Party fails to conduct the defense and handling of any Third Party Claim in good
faith after having assumed such, then the provisions of sub-Section (e) below
shall govern.

 

51



--------------------------------------------------------------------------------

  (d) If the Indemnifying Party does not give written notice to the Indemnified
Party, within thirty (30) days after receipt of the notice from the Indemnified
Party of any Third Party Claim, of the Indemnifying Party’s election to assume
the defense and handling of such Third Party Claim, the provisions of
sub-Section (e) below shall govern.

 

  (e) The Indemnified Party may, at the Indemnifying Party’s expense, select
counsel reasonably acceptable to the Indemnifying Party in connection with
conducting the defense and handling of such Third Party Claim and defend or
handle such Third Party Claim in such manner as it may deem appropriate,
provided, however, that the Indemnified Party shall keep the Indemnifying Party
timely apprised of the status of such Third Party Claim and shall not settle
such Third Party Claim without the prior written consent of the Indemnifying
Party, which consent shall not be unreasonably withheld. If the Indemnified
Party defends or handles such Third Party Claim, the Indemnifying Party shall
cooperate with the Indemnified Party, at the Indemnified Party’s request but at
no expense to the Indemnified Party, and shall be entitled to participate in the
defense and handling of such Third Party Claim with its own counsel and at its
own expense.

 

  16.4 Mitigation of Loss. Each Indemnified Party will take all such reasonable
steps and action as are necessary or as the Indemnifying Party may reasonably
require in order to mitigate any Claims under this Section. Nothing in this
Agreement shall or shall be deemed to relieve any Party of any common law or
other duty to mitigate any losses incurred by it.

 

  16.5 Special, Indirect and Other Losses. IN NO EVENT SHALL EITHER PARTY OR ANY
OF ITS AFFILIATES BE LIABLE FOR SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR FOR ANY ECONOMIC LOSS OR LOSS OF PROFITS SUFFERED BY
THE OTHER PARTY, EXCEPT TO THE EXTENT ANY SUCH DAMAGES ARE REQUIRED TO BE PAID
TO A THIRD PARTY AS PART OF A THIRD PARTY CLAIM.

 

  16.6 No Exclusion. Neither Party excludes any liability for death or personal
injury caused by its negligence or that of its employees, agents or
sub-contractors.

 

17. PUBLICATIONS AND PUBLICITY

 

  17.1 Publications.

 

  (a) Any proposed written public disclosures or written publications of
Licensor relating to a Product shall require the written consent of Novartis
prior to their release; provided, that the foregoing shall not apply to
information which is not of a scientific or technical nature and which is in the
public domain or, subject to the provisions of Section 17.2(b), any public
disclosures required by law or governmental regulation or by the rules of any
recognized stock exchange or quotation system. Prior to the Novartis Development
Commencement Date, Novartis shall make no such public disclosures or written
publications without Licensor’s prior written consent.

 

52



--------------------------------------------------------------------------------

  (b) Notwithstanding any other provisions of this Agreement, after the Novartis
Development Commencement Date, Novartis and/or any of its Affiliates shall have
the right to disclose, publish and have published the existence of, and the
results from, any clinical trials conducted under this Agreement in accordance
with its standard policies; provided, however, that Novartis shall, wherever
practicable, provide Licensor a reasonable opportunity to review in advance any
such disclosure or publication and will reasonably consider any Licensor
comments thereon.

 

  17.2 Publicity.

 

  (a) Each Party agrees not to issue any press release or other public
statement, whether oral or written, disclosing the existence of this Agreement,
the terms hereof or any information relating to this Agreement without the prior
written consent of the other Party, provided however, that neither Party will be
prevented from complying with any duty of disclosure it may have pursuant to law
or governmental regulation or pursuant to the rules of any recognized stock
exchange or quotation system and Novartis may issue press releases and other
public statements as it deems appropriate in connection with the Development and
Commercialization of Products under this Agreement.

 

  (b) In the event of a disclosure required by law, governmental regulation or
the rules of any recognized stock exchange or quotation system, the Parties
shall coordinate with each other with respect to the timing, form and content of
such required disclosure to the extent practicable under the circumstances, and,
if so requested by the other Party, the Party subject to such obligation shall
use commercially reasonable efforts to obtain an order protecting to the maximum
extent possible the confidentiality of such provisions of this Agreement as
reasonably requested by the other Party. If the Parties are unable to agree on
the form or content of any required disclosure, such disclosure shall be limited
to the minimum required, as determined by the disclosing Party in consultation
with its legal counsel. Without limiting the foregoing, each Party shall consult
with the other Party on the provisions of this Agreement, together with exhibits
or other attachments attached hereto, to be redacted in any filings made by CTI
and/or Novartis with the Securities and Exchange Commission or as otherwise
required by law.

 

18. GENERAL PROVISIONS

 

  18.1 Assignment. Neither Party may assign its rights and obligations under
this Agreement without the other Party’s prior written consent, except that
(a) either Party may assign its rights and obligations under this Agreement or
any part hereof to one or more of its Affiliates without the consent of the
other Party, provided that any such assignment shall cease to be effective at
such time as any entity which was an Affiliate ceases to be an Affiliate; and
(b) either Party may assign this Agreement in its entirety to a successor to all
or substantially all of its business (in the case of Licensor, subject to
Novartis’ rights under Section 13.5). The assigning Party shall provide the
other Party with prompt written notice of any such assignment. Any permitted
assignee shall assume all obligations of its assignor under this Agreement, and
no permitted assignment shall relieve the assignor of liability hereunder. Any
attempted assignment in contravention of the foregoing shall be void.

 

53



--------------------------------------------------------------------------------

  18.2 Extension to Affiliates. Each Party shall have the right to extend the
rights and immunities granted in this Agreement to one or more of its
Affiliates. All applicable terms and provisions of this Agreement, except this
right to extend, shall apply to any such Affiliate to which this Agreement has
been extended to the same extent as such terms and provisions apply to the Party
extending such rights and immunities. The Party extending the rights and
immunities granted hereunder shall remain primarily liable for any acts or
omissions of its Affiliates.

 

  18.3 Severability. Should one or more of the provisions of this Agreement
become void or unenforceable as a matter of law, then this Agreement shall be
construed as if such provision were not contained herein and the remainder of
this Agreement shall be in full force and effect, and the Parties will use their
commercially reasonable efforts to substitute for the invalid or unenforceable
provision a valid and enforceable provision which conforms as nearly as possible
with the original intent of the Parties.

 

  18.4 Governing Law. This Agreement shall be governed by and construed under
the laws of the State of New York, US, without giving effect to the conflicts of
laws provision thereof.

 

  18.5 Force Majeure. Neither Party shall be responsible to the other for any
failure or delay in performing any of its obligations under this Agreement or
for other nonperformance hereunder if such delay or nonperformance is caused by
strike, stoppage of labor, lockout or other labor trouble, fire, flood,
accident, war, act of terrorism, act of God or of the government of any country
or of any local government, or by cause unavoidable or beyond the control of any
Party hereto. In such event, the Party affected will use commercially reasonable
efforts to resume performance of its obligations.

 

  18.6 Waivers and Amendments. The failure of any Party to assert a right
hereunder or to insist upon compliance with any term or condition of this
Agreement shall not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition by the other Party.
Subject to Section 18.19, no waiver shall be effective unless it has been given
in writing and signed by the Party giving such waiver. Subject to Section 18.19,
no provision of this Agreement may be amended or modified other than by a
written document signed by authorized representatives of each Party.

 

  18.7 Relationship of the Parties. Nothing contained in this Agreement shall be
deemed to constitute a partnership, joint venture, or legal entity of any type
between Licensor and Novartis, or to constitute one as the agent of the other.
Moreover, each Party agrees not to construe this Agreement, or any of the
transactions contemplated hereby, as a partnership for any tax purposes. Each
Party shall act solely as an independent contractor, and nothing in this
Agreement shall be construed to give any Party the power or authority to act
for, bind, or commit the other.

 

54



--------------------------------------------------------------------------------

  18.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their respective successors and permitted
assigns.

 

  18.9 Notices. All notices, consents, waivers, and other communications under
this Agreement must be in writing and will be deemed to have been duly given
when (a) delivered by hand (with written confirmation of receipt), (b) sent by
fax (with written confirmation of receipt), provided that a copy is sent by an
internationally recognized overnight delivery service (receipt requested), or
(c) when received by the addressee, if sent by an internationally recognized
overnight delivery service (receipt requested), in each case to the appropriate
addresses and fax numbers set forth below (or to such other addresses and fax
numbers as a Party may designate by notice):

If to Licensor:

c/o Cell Therapeutics, Inc.

501 Elliott Avenue West

Suite 400

Seattle, Washington 98119

Attention: Louis A. Bianco

Fax: (206) 272-4397

with a copy to:

O’Melveny & Myers LLP

275 Battery Street, Suite 2600

San Francisco, CA 94111

Attention: Michael J. Kennedy

Fax: (415) 984-8701

If to Novartis:

Novartis International Pharmaceutical Ltd.

“Hurst Holme”, 12 Trott Road

P.O. Box HM 2899

Hamilton, HM LX

Bermuda

Attn: Board of Directors

Fax: ********

The information marked by ******** has been omitted by a request for
confidential treatment.

The omitted portion has been filed separately with the Commission.

 

55



--------------------------------------------------------------------------------

with a copy to:

Novartis Pharma AG

Lichtstrasse 35

Post Office Box 4002

Basel, Switzerland

Attn: Legal Department

Fax: ********

and

Novartis Pharma AG

Lichtstrasse 35

Post Office Box 4002

Basel, Switzerland

Attn: Head, Business Development and Licensing

Fax: ********

 

  18.10 Further Assurances. Novartis and Licensor hereby covenant and agree
without the necessity of any further consideration, to execute, acknowledge and
deliver any and all such other documents and take any such other action as may
be reasonably necessary to carry out the intent and purposes of this Agreement.

 

  18.11 Compliance with Law. Each Party shall perform its obligations under this
Agreement in accordance with all applicable laws. No Party shall, or shall be
required to, undertake any activity under or in connection with this Agreement
which violates, or which it believes, in good faith, may violate, any applicable
law.

 

  18.12 No Third Party Beneficiary Rights. This Agreement is not intended to and
shall not be construed to give any Third Party any interest or rights
(including, without limitation, any third party beneficiary rights) with respect
to or in connection with any agreement or provision contained herein or
contemplated hereby.

 

  18.13 Entire Agreement; Confidentiality Agreement.

 

  (a) This Agreement, together with its Schedules and the documents to be
delivered in connection with this Agreement, sets forth the entire agreement and
understanding of the Parties as to the subject matter hereof and supersedes all
proposals, oral or written, and all other prior communications between the
Parties with respect to such subject matter. In the event of any conflict
between a substantive provision of this Agreement and any Schedule hereto, the
substantive provisions of this Agreement shall prevail.

 

  (b) The Parties acknowledge and agree that, as of the Effective Date, all
confidential information disclosed pursuant to the Confidentiality Agreement by
a Party or its Affiliates shall be included in the Confidential Information
subject to this Agreement and the Confidentiality Agreement shall terminate and
have no further force or effect as between the Parties or their Affiliates;
provided, that the foregoing shall not relieve any Person of any right or
obligation accruing under the Confidentiality Agreement prior to the Effective
Date.

The information marked by ******** has been omitted by a request for
confidential treatment.

The omitted portion has been filed separately with the Commission.

 

56



--------------------------------------------------------------------------------

  18.14 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

  18.15 HSR Filing. Each of Novartis and CTI agrees to prepare and make
appropriate filings under the HSR Act relating to this Agreement and the
transactions contemplated hereby as soon as reasonably practicable after the
Execution Date (the “HSR Filing Date”). The Parties agree to cooperate in the
antitrust clearance process and to furnish promptly to the Federal Trade
Commission (FTC), the Antitrust Division of the Department of Justice and any
other agency or authority, any information reasonably requested by them in
connection with such filings. Other than the provisions of this Section 18.15
and Sections 12, 17, 18.4, 18.6 and 18.9, the rights and obligations of the
Parties under this Agreement shall not become effective until the waiting period
provided by the HSR Act shall have terminated or expired without any action by
any government agency or challenge to the transaction (the date of such
termination or expiration shall be the “Effective Date” of this Agreement). Upon
the occurrence of the Effective Date, all provisions of this Agreement shall
become effective automatically without the need for further action by the
Parties. In the event that antitrust clearance from the FTC and Antitrust
Division of the Department of Justice is not obtained within ******** days after
the Execution Date, or such other date as the Parties may mutually agree, this
Agreement may be terminated by either Party. In the event a provision of this
Agreement needs to be deleted or substantially revised in order to obtain
regulatory clearance of this transaction, the Parties will negotiate in good
faith in accordance with Section 18.3.

 

  18.16 Cumulative Remedies. No remedy referred to in this Agreement is intended
to be exclusive, but each shall be cumulative and in addition to any other
remedy referred to in this Agreement or otherwise available under law.

 

  18.17 Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, any rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.

 

  18.18 Compliance with Law. Nothing in this Agreement shall be deemed to permit
a Party to export, re-export or otherwise transfer any Product sold under this
Agreement without compliance with applicable laws.

 

  18.19 Licensor Obligations; Delegation of Authority.

 

  (a) All representations, warranties, covenants and agreements of the Licensor
hereunder shall be joint and several obligations of the various entities
comprising the Licensor.

 

  (b) CTI Europe agrees that CTI shall have the exclusive right and authority to
act for and on its behalf with respect to all matters which are the subject of
this

The information marked by ******** has been omitted by a request for
confidential treatment.

The omitted portion has been filed separately with the Commission.

 

57



--------------------------------------------------------------------------------

    Agreement and to exercise any and all powers, authority and discretion
conferred upon Licensor, including, without limitation, (i) receiving or giving
all notices, instructions, other communications, consents or agreements that may
be necessary, required or given with respect thereto; (ii) asserting, settling,
compromising, or defending, or determining not to assert, settle, compromise or
defend, any claims by or against Novartis or its Affiliates hereunder;
(iii) making such changes, amendments or modifications to this Agreement and the
Schedules attached hereto as CTI determines in its sole discretion; and
(iv) otherwise representing its interests hereunder from and after the Execution
Date. Novartis and its Affiliates shall be entitled to rely conclusively on the
actions, notices, instructions and decisions of CTI as to any matter pertaining
to this Agreement and no Party hereto shall have any cause of action against
Novartis or any of its Affiliates for any action taken by them in reliance upon
such actions, notices, instructions or decisions of CTI. All notices,
instructions and other communications given by Novartis and its Affiliates to
Licensor as to any matter pertaining to this Agreement may be given solely to
CTI and all such notices, instructions and other communications shall be deemed
to have been given to all Licensor entities.

[Signatures on next page]

 

58



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties intending to be bound have caused this Agreement
to be executed by their duly authorized representatives.

 

NOVARTIS INTERNATIONAL

PHARMACEUTICAL LTD.

    CELL THERAPEUTICS, INC. By:   /s/    EMIL BOCK     By:   /s/    JAMES A.
BIANCO Name:   Emil Bock     Name:   James A. Bianco, M.D. Title:   Member of
the Board of Directors     Title:   President and Chief Executive Officer By:  
/s/    TONESAN AMISSAH     CELL THERAPEUTICS EUROPE S.r.l. Name:   Tonesan
Amissah     By:   /S/    JAMES A. BIANCO Title:   Member of the Board of
Directors     Name:   James A. Bianco, M.D.       Title:   Chairman

[LICENSE AND CO-DEVELOPMENT AGREEMENT]